Case 19-12378-KBO   Doc 1026-2   Filed 05/15/20   Page 1 of 67




                       EXHIBIT B

                        Blackline
             Case 19-12378-KBO               Doc 1026-2         Filed 05/15/20         Page 2 of 67




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                            ) Case No. 19-12378 (KBO)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )
                                                                  )

                  ORDER (I) APPROVING THE NORTH AMERICAN
    STOCK AND ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE
      OF SUBSTANTIALLY ALL OF THE DEBTORS’ NORTH AMERICAN ASSETS
     FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS,
    AND (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Upon the motion [Docket No. 154] (the “Bid Procedures Motion”)2 of the above-

captioned debtors and debtors in possession (collectively, the “Debtors”) for entry of an order

(this “North American Sale Order”): (a) approving the stock and asset purchase agreement for

the Debtors’ North American assets and certain related assets and stock (the “North American

Purchase Agreement”),3 attached to this North American Sale Order as Exhibit 1, as it may be

amended, modified, or supplemented in accordance with the terms thereof; (b) authorizing and



1
    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
    identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
    Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
    Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is:
    1780 Pond Run, Auburn Hills, Michigan 48326.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bid
    Procedures Motion, the Bid Procedures Order, or the North American Purchase Agreement, as applicable;
    provided, that “Prepetition Term Loan Agent”, “Prepetition Term Loan Lenders”, “Prepetition Term Loan
    Secured Parties”, “Prepetition Term Loan Obligations” and “DIP Lenders” have the meanings ascribed to them
    in the Final DIP Order. To the extent there is a conflict between a capitalized term in the Bid Procedures Order
    and a capitalized term in the North American Purchase Agreement, the meaning ascribed to such term in the
    North American Purchase Agreement shall control and govern.
3
    In addition to the North American Purchase Agreement, as defined herein, the Debtors have entered into the
    European Purchase Agreement and have sought Court approval of the European Sale (each as defined in the
    European Sale Order).
           Case 19-12378-KBO         Doc 1026-2      Filed 05/15/20     Page 3 of 67




approving the sale of the Transferred Assets pursuant to the terms of the North American

Purchase Agreement (the “North American Sale”) free and clear of liens, claims, encumbrances,

and other interests to the extent set forth in the North American Purchase Agreement; (c)

authorizing the assumption and assignment of the Transferred Contracts as set forth in the North

American Purchase Agreement; and this Court having entered an order on November 19, 2019

[Docket No. 339] (the “Bid Procedures Order”) approving the bid procedures in connection with

the sale of all or substantially all of the Debtors’ assets, attached as Exhibit 1 to the Bid

Procedures Order (the “Bid Procedures”); and the Debtors having determined after an extensive

marketing and sale process, that DNA Buyer LLC (together with those permitted assignees of

DNA Buyer LLC pursuant to the North American Purchase Agreement, the “North American

Purchaser”), has submitted the highest or otherwise best bid with respect to the Transferred

Assets; and upon due, adequate, and sufficient notice of the North American Sale, the North

American Purchase Agreement, and all other related transactions contemplated thereunder and in

this North American Sale Order; and all interested parties having been afforded an opportunity

to be heard with respect to the North American Sale, and all relief related thereto; and the Court

having reviewed and considered the North American Purchase Agreement, the North American

Sale, and all relief related thereto and any objections and other responses thereto, and the

arguments of counsel made, and the uncontroverted evidence adduced, including the declarations

of Jill Frizzley [Docket No. 980], Richard W. Morgner [Docket No. 977], James E. Riedy

[Docket No. 978], and Mark Berger [Docket No. 979] (collectively, the “Declarations”), at the

Sale Hearing and the entire record of the Sale Hearing; and this Court having conducted the Sale

Hearing to consider entry of this North American Sale Order on May 12, 2020; and upon the full

record in support of the relief requested by the Debtors in the Bid Procedures Motion; and this




2
              Case 19-12378-KBO              Doc 1026-2        Filed 05/15/20         Page 4 of 67




Court having core jurisdiction over this matter; and that this Court may enter a final order on the

North American Sale consistent with Article III of the United States Constitution; and this Court

having found that venue of the chapter 11 cases in this district is proper; and it further appearing

that the legal and factual bases set forth at the Sale Hearing establish just cause for the relief

granted herein; and it appearing that the relief requested in this North American Sale Order is in

the best interests of the Debtors, their estates, their creditors, and all other parties in interest; and

upon the full record of these chapter 11 cases and all other pleadings and proceedings; and after

due deliberation thereon, and good and sufficient cause appearing therefor,

         THE COURT HEREBY FINDS THAT:4

I.       Jurisdiction, Final Order, and Statutory Predicates.

         A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(l)

and 1334(a) and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C.

§ 157(b). This Court may enter a final order with respect to the North American Sale and all

related relief, in each case, consistent with Article III of the United States Constitution. Venue is

proper in this District and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       The statutory predicates for the relief requested with respect to the North

American Sale are sections 363 and 365 of the Bankruptcy Code and Bankruptcy

Rules 2002(a)(2), 6004, 6006, 9007, and 9014.

         C.       This North American Sale Order constitutes a final order within the meaning of

28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

4
     All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the North
     American Sale are hereby incorporated herein to the extent not inconsistent herewith.



3
            Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 5 of 67




as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

reason for delay in the implementation of this North American Sale Order, waives any stay, and

expressly directs entry of judgment as set forth herein.

II.    Notice.

       D.        Actual written notice of this proposed North American Sale, the assumption and

assignment of the Initial Transferred Contracts, and the Sale Hearing, and a reasonable

opportunity to object or be heard with respect to the North American Sale and the relief

requested therein and to the entry of this North American Sale Order under the circumstances of

these cases, has been afforded to interested persons and entities, including, but not limited to, the

following parties (the “Notice Parties”): (i) the U.S. Trustee; (ii) the Committee; (iii) counsel to

the Prepetition Term Loan Secured Parties; (iv) counsel to the agent under the Debtors’ debtor-

in-possession financing facility; (v) the offices of the attorneys general for the states in which the

Debtors operate; (vi) the United States Attorney’s Office for the District of Delaware; (vii) the

Internal Revenue Service; (viii) all parties to the Initial Transferred Contracts; (ix) all parties

who have expressed a written interest in some or all of the Transferred Assets; (x) all known

holders of liens, encumbrances, and other claims secured by the Transferred Assets; (xi) all

applicable state and local taxing authorities; (xii) each governmental agency that is an interested

party with respect to the North American Sale and transactions proposed thereunder; and (xiii)

all parties that have requested or that are required to receive notice pursuant to Bankruptcy Rule

2002, as evidenced by the affidavits of service filed with the Court [Docket Nos. 350, 352 417,

605, 638, 714, 744, 753, 765, 964, 967, and 975].

       E.        With respect to persons or entities whose identities are not reasonably

ascertainable by the Debtors, publication of the Notice of Auction for the Sale of Substantially




4
             Case 19-12378-KBO           Doc 1026-2        Filed 05/15/20       Page 6 of 67




All Assets of the Debtors Free and Clear of Any and All Claims, Interest, and Encumbrances in

The New York Times (National Edition), The Detroit Free Press, and the Tennessean on

November 26, 2019, as evidenced by the affidavit of publication previously filed with the Court

[Docket No. 398], was sufficient and reasonably calculated under the circumstances to reach all

such persons or entities.

        F.      As further evidenced by the affidavits of service previously filed with the Court

[Docket Nos. 350, 352, 417, 605, 638, 714, 744, 753, 765, 964, 967, and 975], and based on the

representations of counsel at the Sale Hearing, notice of the Sale Hearing, the North American

Sale, and the assumption and assignment of those Transferred Contracts that are identified in the

North American Purchase Agreement attached hereto as Exhibit 1 (the “Initial Transferred

Contracts”)5 as being assumed and assigned to the North American Purchaser at Closing

pursuant to this North American Sale Order was due, proper, timely, adequate, fair, equitable

and sufficient under the circumstances.

        G.      Notice of the Sale Hearing, the North American Sale, and the assumption and

assignment of the Initial Transferred Contracts to be assumed and assigned to the North

American Purchaser at Closing pursuant to this North American Sale Order was reasonably

calculated to provide the Notice Parties and all other interested parties with timely and proper

notice under the circumstances of these chapter 11 cases, and no other or further notice with

respect to such matters is, or shall be, required.

        H.      A reasonable opportunity to object and be heard with respect to the North

American Sale, and the relief requested therein, including but not limited to the assumption and

assignment of the Initial Transferred Contracts and the Cure Claims, has been afforded to all

5
    For the avoidance of doubt, no executory contract or unexpired lease between a Debtor and QAD Inc. is an
    Initial Transferred Contract.



5
                Case 19-12378-KBO      Doc 1026-2     Filed 05/15/20    Page 7 of 67




interested Persons (as defined in the North American Purchase Agreement), including the Notice

Parties.

III.       Compliance with the Bid Procedures and the Bid Procedures Order.

           I.     As demonstrated by the uncontroverted testimony and other evidence proffered or

adduced at the Sale Hearing, including the Declarations, and the representations of counsel made

on the record at the Sale Hearing, the Debtors have adequately marketed the Transferred Assets

and conducted the sale process in compliance with the Bid Procedures and the Bid Procedures

Order, and the bidding process was conducted in aan appropriate, noncollusive, fair, and good-

faith manner. The Debtors and their professionals conducted the sale process in compliance with

the Bid Procedures and the Bid Procedures Order and have afforded potential purchasers a full

and fair opportunity to participate in the bidding process for the Transferred Assets and make

higher or better offers. The North American Purchaser acted in compliance with the Bid

Procedures and the Bid Procedures Order and conducted itself in a noncollusive, fair, and good-

faith manner, as evidenced by, among other things, the extensive marketing process and the

Debtors’ efforts during arm’s-length negotiations with all interested parties. In accordance with

the Bid Procedures and the Bid Procedures Order, the Debtors determined that the bid submitted

by the North American Purchaser and memorialized by the North American Purchase Agreement

is the Successful Bid for the Transferred Assets.

IV.        Good Faith of North American Purchaser.

           J.     The North American Purchase Agreement was negotiated, proposed, and entered

into by the Debtors and the North American Purchaser without collusion, in good faith, and from

arm’s-length bargaining positions.




6
            Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20    Page 8 of 67




       K.      The Debtors and the North American Purchaser have not engaged in any conduct

in connection with the North American Sale that would cause or permit the North American

Purchase Agreement or the consummation of the North American Sale to be avoided, or costs or

damages to be imposed, under section 363(n) of the Bankruptcy Code. The North American

Purchaser has not acted in a collusive manner with any Person, and the purchase price was not

controlled by any agreement among bidders, all of whom acted in good-faith, at arm’s length,

and in a noncollusive manner.       Among other things: (i) the North American Purchaser

recognized that the Debtors were free to deal with any other party interested in acquiring the

Transferred Assets; (ii) the North American Purchaser complied with the provisions of the Bid

Procedures Order; (iii) the North American Purchaser agreed to subject its bid to the competitive

bidding procedures set forth in the Bid Procedures Order; and (iv) all payments to be made by

the North American Purchaser and other agreements or arrangements entered into by the North

American Purchaser in connection with the North American Sale have been disclosed. The

North American Purchaser is purchasing the Transferred Assets in good-faith and for value, and

the North American Purchaser is a good-faith purchaser within the meaning of section 363(m) of

the Bankruptcy Code. The North American Purchaser is therefore entitled to the full rights,

benefits, privileges, and protections afforded under section 363(m) of the Bankruptcy Code and

any other applicable or similar bankruptcy and nonbankruptcy law.

V.     Highest and Best Offer.

       L.      The Bid Procedures are reasonable and appropriate and represent the best

available method for conducting the sale process in a manner that maximizes value for the

benefit of the Debtors’ estates.




7
               Case 19-12378-KBO        Doc 1026-2       Filed 05/15/20   Page 9 of 67




          M.     The Debtors’ marketing and sales process with respect to the Transferred Assets

in accordance with the Bid Procedures afforded a full, fair, and reasonable opportunity for any

Person to make a higher or otherwise better offer to purchase the Transferred Assets. The

Debtors conducted a marketing process in accordance with, and have otherwise complied in all

respects with, the Bid Procedures and the Bid Procedures Order. A reasonable opportunity has

been given to any interested party to make a higher or otherwise better offer for the Transferred

Assets.

          N.     The North American Purchase Agreement constitutes the highest and best offer

for the Transferred Assets, and the Debtors’ determination that the North American Purchase

Agreement maximizes value for the benefit of the Debtors’ estates and constitutes the highest

and best offer for the Transferred Assets each constitutes a valid and sound exercise of the

Debtors’ business judgment and is in accordance and compliance with the Bid Procedures and

the Bid Procedures Order.        The North American Purchase Agreement represents fair and

reasonable terms for the purchase of the Transferred Assets.

          O.     Approval of the North American Sale and the North American Purchase

Agreement and the prompt consummation of the transactions contemplated thereby will

maximize the value of each Debtor’s estate and are in the best interests of the Debtors, their

chapter 11 estates, their creditors, and other parties in interest.

VI.       No Merger, No Successorship or Transferee Liability.

          P.     The North American Purchaser shall not be deemed, as a result of the North

American Sale, to be a successor to or a mere continuation of the Debtors or their estates, and

there is no continuity of enterprise or common identity between the North American Purchaser

and the Debtors as a result of the North American Sale. The North American Purchaser shall not




8
           Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 10 of 67




be deemed to be holding itself out to the public as a successor to or a continuation of the Debtors

or their estates based on the North American Sale. The North American Purchaser is not a

successor to any of the Debtors or their estates by reason of any theory of law or equity, and the

North American Sale does not amount to a consolidation, succession, merger, or de facto merger

of North American Purchaser and the Debtors. The transfer of the Transferred Assets to the

North American Purchaser, and the assumption of the Assumed Liabilities by the North

American Purchaser, except as otherwise explicitly set forth in the North American Purchase

Agreement, does not, and will not, subject the North American Purchaser to any liability

whatsoever, with respect to the Debtors or the operation of the Debtors’ businesses prior to the

Closing or by reason of such transfer, including under the laws of the United States, any state,

territory, or possession thereof, or the District of Columbia, or any foreign jurisdiction, based, in

whole or in part, directly or indirectly, on any, or any theory of, successor, vicarious, antitrust,

environmental (to the greatest extent allowed by applicable law), revenue, pension, ERISA, tax,

labor (including any WARN Act), employment or benefits, de facto merger, business

continuation, substantial continuity, alter ego, derivative, transferee, veil piercing, escheat,

continuity of enterprise, mere continuation, product line, or products liability or law, or other

applicable law, rule, or regulation (including filing requirements under any such law, rule, or

regulation), or theory of liability, whether legal, equitable, or otherwise (collectively, the

“Successor or Other Liabilities”). Pursuant to the North American Purchase Agreement, the

North American Purchaser is not purchasing all of the Debtors’ assets in that the North

American Purchaser is not purchasing any of the Excluded Assets or assuming any Liabilities

other than the Assumed Liabilities.

VII.   Validity of Transfer.




9
            Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 11 of 67




       Q.      The North American Sale to the North American Purchaser will be a legal, valid,

enforceable, and effective sale and transfer of all of the Debtors’ right, title, and interest in the

Transferred Assets and the Assumed Liabilities and will vest the North American Purchaser with

all legal, equitable, and beneficial right, title, and interest of the Debtors to the Transferred

Assets free and clear of all Interests (as defined below) (other than Assumed Liabilities and

Permitted Obligations (as defined below)) of any kind or nature whatsoever, including rights or

claims based on any Successor or Other Liabilities.

       R.      The North American Purchase Agreement is a valid and binding contract between

the Debtors and the North American Purchaser and shall be enforceable pursuant to its terms.

The North American Purchase Agreement, the North American Sale, and the consummation

thereof shall be specifically enforceable against and binding upon (without posting any bond) the

Debtors and any chapter 7 or chapter 11 trustee appointed in these chapter 11 cases (or

subsequently converted cases), and shall not be subject to rejection or avoidance by the

foregoing parties or any other Person. The North American Purchase Agreement was not

entered into for the purpose of hindering, delaying, or defrauding creditors under the Bankruptcy

Code or under the laws of the United States, any state, territory, possession, or the District of

Columbia, or foreign jurisdiction. The consideration provided by the North American Purchaser

for the Transferred Assets pursuant to the North American Purchase Agreement (i) is fair and

reasonable, (ii) is the highest and best offer for the Transferred Assets, (iii) will provide a greater

recovery for the Debtors’ creditors than would be provided by any other practical available

alternative, and (iv) constitutes reasonably equivalent value and fair consideration under the

Bankruptcy Code and under the laws of the United States, any state, territory, possession, or the

District of Columbia, and any foreign jurisdiction (including the Uniform Fraudulent




10
             Case 19-12378-KBO         Doc 1026-2       Filed 05/15/20      Page 12 of 67




Conveyance Act, the Uniform Fraudulent Transfer Act, and similar laws and acts). Neither the

Debtors nor the North American Purchaser is entering into the transactions contemplated by the

North American Purchase Agreement fraudulently for the purpose of statutory and common-law

fraudulent conveyance and fraudulent transfer claims.

        S.      The transfer of each of the Transferred Assets to the North American Purchaser

will be, as of the Closing Date, a legal, valid, and effective transfer of all of the Debtors’ right,

title, and interest in the Transferred Assets, which transfer vests or will vest the North American

Purchaser with all right, title, and interest of the Debtors to the Transferred Assets free and clear

of (i) all liens (including any liens as that term is defined in section 101(37) of the Bankruptcy

Code) and Encumbrances (as defined in the North American Purchase Agreement) relating to,

accruing, or arising any time prior to the Closing Date (collectively, the “Liens”), and (ii) all

debts (as defined in section 101(12) of the Bankruptcy Code) arising under, relating to, or in

connection with any act of the Debtors or claims (as that term is defined in section 101(5) of the

Bankruptcy Code), liabilities, obligations, demands, guaranties, options in favor of third parties,

rights, contractual commitments, restrictions, interests, mortgages, hypothecations, charges,

indentures, loan agreements, instruments, leases, licenses, deeds of trust, security interests or

similar interests, conditional sale or other title retention agreements and other similar

impositions, imperfections or defects of title or restrictions on transfer or use, pledges,

judgments, claims for reimbursement, contribution, indemnity, exoneration, infringement,

products liability, alter ego liability, suits, credits, allowances, options, limitations, causes of

action, choses in action, rights of first refusal or first offer, rebate, chargeback, credit, or return,

proxy, voting trust or agreement or transfer restriction under any shareholder or similar

agreement or encumbrance, title defects, easements, rights of way, encroachments, Liabilities (as




11
           Case 19-12378-KBO            Doc 1026-2       Filed 05/15/20      Page 13 of 67




defined in the North American Purchase Agreement), and matters of any kind and nature,

whether arising prior to or subsequent to the Petition Date, whether known or unknown, legal or

equitable, matured or unmatured, contingent or noncontingent, liquidated or unliquidated,

asserted or unasserted, whether imposed by agreement, understanding, law, equity, or otherwise

(including rights with respect to Claims (as defined below) and Liens (A) that purport to give to

any party a right or option to effect a setoff (except for setoffs exercised prior to the Petition

Date) against, or a right or option to effect any forfeiture, modification, profit sharing interest,

right of first refusal, purchase or repurchase right or option, or termination of, any of the

Debtors’ or the North American Purchaser’s interests in the Transferred Assets, or any similar

rights, if any, or (B) in respect of taxes, restrictions, rights of first refusal, charges of interests of

any kind or nature, if any, including any restriction of use, voting, transfer, receipt of income, or

other exercise of any attribute of ownership) collectively, as defined in this clause (ii), the

“Claims,” and together with the Liens and other interests of any kind or nature whatsoever, the

“Interests”; provided that for the avoidance of doubt, any sale free and clear of Interests shall not

affect the Liabilities of the Transferred Subsidiaries, which shall remain Liabilities of the

Transferred Subsidiaries after the Closing), relating to, accruing, or arising any time prior to

entry of this North American Sale Order, with the exception of any such Interests that are

expressly assumed by the North American Purchaser under the North American Purchase

Agreement, including, for the avoidance of any doubt, the Assumed Liabilities, the Permitted

Encumbrances, Cure Claims or any other obligations arising under the Transferred Contracts to

the extent set forth in the North American Purchase Agreement (collectively, the “Permitted

Obligations”). Any and all valid and perfected Interests in the Transferred Assets shall attach to

the proceeds (if any) of the North American Sale with the same validity, force, and effect, if any,




12
            Case 19-12378-KBO         Doc 1026-2      Filed 05/15/20     Page 14 of 67




and in the same order of priority, that they have now as against the Transferred Assets, subject to

any rights, claims, and defenses with respect thereto, provided, however, that nothing set forth

herein is intended to, nor shall it, affect, modify, impair or alter in any manner any rights,

protections or claims granted to the DIP Lenders or any other party in (or any stipulations or

waivers by the Debtors set forth in) the Final DIP Order or any rights, claims or defenses of any

other party in interest with respect to any of the foregoing in this proviso; provided, further that

notwithstanding the foregoing, the sale of the Transferred Assets is free and clear of any liens,

rights, protections or claims granted to the DIP Lenders or any other party in the Final DIP Order

against the Transferred Assets.

VIII. Section 363(f) Is Satisfied.

       T.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied;

therefore, the Debtors may sell the Transferred Assets free and clear of all Interests (other than

the Permitted Obligations).

       U.      The North American Purchaser would not have entered into the North American

Purchase Agreement and would not consummate the transactions contemplated thereby if (i) the

sale of the Transferred Assets to the North American Purchaser were not free and clear of all

Interests (other than Permitted Obligations) of any kind or nature whatsoever, or (ii) if the North

American Purchaser would, or in the future could, be liable for any of the Interests (other than

the Permitted Obligations).       The North American Purchaser will not consummate the

transactions contemplated by the North American Purchase Agreement unless this Court

expressly orders that none of the North American Purchaser its Affiliates, its present or

contemplated members or shareholders, or the Transferred Assets (as to each, solely with respect

to its role as the North American Purchaser and not in any other capacity or respect, including as




13
             Case 19-12378-KBO        Doc 1026-2       Filed 05/15/20     Page 15 of 67




a debt or equity holder of the Debtors, if applicable), will have any liability whatsoever with

respect to, or be required to satisfy in any manner, whether at law or in equity, or by payment,

setoff (except for setoffs exercised prior to the Petition Date) or otherwise, directly or indirectly,

any Interests (other than Permitted Obligations), including rights or claims based on any

Successor or Other Liabilities. The total consideration to be provided under the North American

Purchase Agreement reflects the North American Purchaser’s reliance on this North American

Sale Order to provide it, pursuant to section 363 of the Bankruptcy Code, with title to and

possession of the Transferred Assets free and clear of all Interests (other than Permitted

Obligations) of any kind or nature whatsoever (including any potential Successor or Other

Liabilities).

        V.      Not transferring the Transferred Assets free and clear of all Interests (other than

Permitted Obligations) of any kind or nature whatsoever, including rights or claims based on any

successor, transferee, derivative, or vicarious liability or any similar theory and/or applicable

state, federal, or foreign law or otherwise, would adversely impact the Debtors’ efforts to

maximize the value of their estates, and the transfer of the Transferred Assets other than

pursuant to a transfer that is free and clear of all Interests (other than Permitted Obligations) of

any kind or nature whatsoever would be of substantially less benefit to the Debtors’ estates.

        W.      The Debtors may sell the Transferred Assets free and clear of all Interests (other

than Permitted Obligations) because, in each case, one or more of the standards set forth in

section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Interests who

did not timely object to the North American Sale or withdrew objections to the North American

Sale are deemed to have consented to the North American Sale pursuant to section 363(f)(2) of

the Bankruptcy Code. All other holders of Interests (except to the extent that such Interests are




14
           Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20     Page 16 of 67




Permitted Obligations) fall within one or more of the other subsections of section 363(f) of the

Bankruptcy Code. Because any and all valid and perfected Interests in the Transferred Assets

shall attach to the proceeds (if any) of the North American Sale with the same validity, force,

and effect, if any, and in the same order of priority, that they have now as against the Transferred

Assets, subject to any rights, claims, and defenses with respect thereto, all holders of Interests

are adequately protected; provided, however, that nothing set forth herein is intended to, nor

shall it, affect, modify, impair or alter in any manner any rights, protections or claims granted to

the DIP Lenders or any other party in (or any stipulations or waivers by the Debtors set forth in)

the Final DIP Order, or any rights, claims or defense of any other party in interest with respect to

any of the foregoing in this proviso; provided, further that notwithstanding the foregoing, the

sale of the Transferred Assets is free and clear of any liens, rights, protections or claims granted

to the DIP Lenders or any other party in the Final DIP Order against the Transferred Assets.




15
             Case 19-12378-KBO         Doc 1026-2     Filed 05/15/20     Page 17 of 67




IX.     Cure Claims and Adequate Assurance of Future Performance.

        X.         The assumption and assignment of the Transferred Contracts pursuant to the

terms of this North American Sale Order is integral to the North American Purchase Agreement

and is in the best interests of the Debtors and their estates, their creditors, and other parties in

interest, and represents the reasonable exercise of sound and prudent business judgment by the

Debtors. The assumption and assignment of the Transferred Contracts (i) is necessary to sell the

Transferred Assets to the North American Purchaser, (ii) allows the Debtors to maximize the

value of the Transferred Assets, including the Transferred Contracts, (iii) limits the losses

suffered by counterparties to the Transferred Contracts, and (iv) maximizes the recoveries to

other creditors of the Debtors by limiting the amount of claims against the Debtors’ estates by

avoiding the rejection of the Transferred Contracts.       For these reasons, the Debtors have

exercised sound business judgment in assuming and assigning the Transferred Contracts and

such assumption and assignment is in the best interests of the Debtors’ estates.

        Y.         Pursuant to section 365(f) of the Bankruptcy Code, each Transferred Contract

required to be assumed and assigned under the North American Purchase Agreement shall be

assigned and transferred to, and remain in full force and effect for the benefit of, the North

American Purchaser, notwithstanding any provision in such contract or other restrictions

prohibiting its assignment or transfer. No section of any of the Transferred Contracts that would

prohibit, restrict, or condition, whether directly or indirectly, the use, assumption, or assignment

of any of the Transferred Contracts in connection with the North American Sale shall have any

force or effect.

        Z.         Except as expressly assumed by the North American Purchaser under the North

American Purchase Agreement, the transfer of the Transferred Assets to the North American




16
           Case 19-12378-KBO          Doc 1026-2       Filed 05/15/20     Page 18 of 67




Purchaser and the assignment to the North American Purchaser of the Transferred Contracts will

not subject the North American Purchaser to any liability whatsoever which may become due or

owing under the Transferred Contracts prior to the Closing Date (other than Cure Claims), or by

reason of such transfer under the laws of the United States, any state, territory, or possession

thereof, or the District of Columbia, or foreign jurisdiction, based, in whole or in part, directly or

indirectly, on any theory of law or equity, including any Successor or Other Liabilities.

       AA.     Upon the Closing, the North American Purchaser shall have: (i) to the extent

necessary, cured or provided adequate assurance of cure of, any default existing prior to the date

hereof under the Transferred Contracts, within the meaning of sections 365(b)(1)(A) and

365(f)(2)(A) of the Bankruptcy Code by paying the Cure Claims set forth in the cure notices

filed with the Court [Docket Nos. 407, 748] or such other amount that has been agreed to by the

North American Purchaser and the counterparty to the Transferred Contract or is ordered by the

Court; and (ii) to the extent necessary, provided compensation or adequate assurance of

compensation to any party for any actual pecuniary loss to such party resulting from a default

prior to the date hereof under the Transferred Contracts, within the meaning of sections

365(b)(1)(B) and 365(f)(2)(B) of the Bankruptcy Code.            The North American Purchaser’s

obligation to pay the Cure Claims and to perform the obligations under the Transferred Contracts

in accordance with the terms of the North American Purchase Agreement shall constitute

adequate assurance of future performance within the meaning of sections 365(b)(1)(C) and

365(f)(2)(B) of the Bankruptcy Code to the extent that any such assurance is required and not

waived expressly in writing by the counterparties to the respective Transferred Contracts.




17
           Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20     Page 19 of 67




X.     Not a Sub Rosa Plan.

       BB.     The North American Sale does not constitute a sub rosa chapter 11 plan for which

approval has been sought without the protection that a disclosure statement would afford. The

North American Sale neither impermissibly restructures the rights of the Debtors’ creditors nor

impermissibly dictates a liquidating plan for the Debtors.

XI.    Compelling Circumstances for an Immediate Sale.

       CC.     Good and sufficient reasons for approval of the North American Purchase

Agreement, all documents related to the North American Sale that are contemplated by, or

executed in connection with, the North American Purchase Agreement, and consummateion of

the transactions contemplated thereby (including the North American Sale) (collectively, the

“Transaction Documents”), and the North American Sale have been articulated, and the Debtors’

decision to enter into the North American Purchase Agreement, the Transaction Documents, and

the transactions contemplated thereby represents an exercise of sound business judgment. The

evidence provided at the Sale Hearing demonstrates that the sale of the Transferred Assets must

be approved and consummated promptly in order to preserve the value of the Transferred Assets.

The relief requested with respect to the North American Sale is in the best interests of the

Debtors, their estates, their creditors, and other parties in interest. The Debtors’ evidence at the

Sale Hearing has demonstrated both (i) good, sufficient, and sound business purposes and

justifications for approving the North American Purchase Agreement and (ii) compelling

circumstances for the immediate approval and consummation of the transactions contemplated

by the North American Purchase Agreement and the Transaction Documents outside the

ordinary course of business, pursuant to section 363(b) of the Bankruptcy Code before, and

outside of, a plan of reorganization, in that the prompt consummation of the North American




18
            Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20     Page 20 of 67




Sale to the North American Purchaser is necessary and appropriate to maximize the value of the

Debtors’ estates and the North American Sale will provide the means for the Debtors to

maximize distributions to creditors. Accordingly, there is cause to lift the stay contemplated by

Bankruptcy Rules 6004 and 6006 with respect to the transactions contemplated by this North

American Sale Order.

       THE COURT HEREBY ORDERS THAT:

I.     General Provisions.

       1.      The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these

chapter 11 cases pursuant to Bankruptcy Rule 9014. To the extent that any of the findings of

fact constitute conclusions of law, they are adopted as such. To the extent any of the conclusions

of law constitute findings of fact, they are adopted as such. The findings of fact and conclusions

of law set forth herein shall be the Court’s determinations or rulings, as applicable, to the

maximum extent permitted by or available under applicable law.

       2.      The North American Sale and the transactions contemplated by the North

American Purchase Agreement and the Transaction Documents are approved, in each case as set

forth herein and on the record of the Sale Hearing, which is incorporated herein as if fully set

forth in this North American Sale Order.

       3.      All objections to, reservations of rights regarding, or other responses to the North

American Purchase Agreement, the Transaction Documents, the North American Sale, the entry

of this North American Sale Order, or the relief granted herein, including any objections to Cure

Claims to the extent relating to Initial Transferred Contracts or relating to the cure of any

defaults under any of such Initial Transferred Contracts or to the assumption and assignment of




19
            Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20     Page 21 of 67




any of such Initial Transferred Contracts to the North American Purchaser by the Debtors, that

have not been withdrawn, waived, or settled, or that have not otherwise been resolved pursuant

to the terms hereof, as announced to the Court at the Sale Hearing, or by stipulation filed with

the Court, are hereby denied and overruled on the merits with prejudice. Those parties who did

not timely object to the North American Sale or the entry of this North American Sale Order, or

who withdrew their objections thereto, are deemed to have consented to the relief granted herein

for all purposes, including pursuant to section 363(f)(2) of the Bankruptcy Code.

II.    Approval of the North American Purchase Agreement.

       4.      The North American Purchase Agreement and the Transaction Documents,

including, in each case, any amendments, supplements, and modifications thereto disclosed as of

the date of this North American Sale Order, and all of the terms and conditions thereof, are

hereby approved.

       5.      Pursuant to sections 363(b) and (f) and 365 of the Bankruptcy Code, the Debtors

are authorized and empowered to take any and all actions necessary or appropriate to, and the

North American Purchaser is directed to, (a) consummate the North American Sale pursuant to

and in accordance with the terms and conditions of the North American Purchase Agreement and

the Transaction Documents, (b) close the North American Sale as contemplated in the North

American Purchase Agreement and this North American Sale Order, and (c) execute and deliver,

perform under, consummate, implement, and take any and all other acts or actions as may be

reasonably necessary or appropriate to the performance of their obligations as contemplated by

the North American Purchase Agreement or the Transaction Documents, in each case without

further notice to or order of this Court, including documenting the assumption and assignment to

the North American Purchaser of the Transferred Contracts. The North American Purchase




20
            Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 22 of 67




Agreement and the Transaction Documents shall be binding in all respects upon the Debtors,

their estates, the North American Purchaser, and all successors and assigns of each of the

foregoing, including any trustee subsequently appointed in these chapter 11 cases or upon

conversion to chapter 7 under the Bankruptcy Code. This North American Sale Order shall be

binding in all respects upon the Debtors, their estates, all creditors, all holders of equity interests

in any Debtor, all holders of Claims (whether known or unknown) against the Debtors, any

holders of Liens or other Interests against, in, or on all or any portion of the Transferred Assets,

all counterparties to any executory contract or unexpired lease of the Debtors (including all non-

Debtor parties to the Transferred Contracts), the North American Purchaser, and all successors

and assigns of each of the foregoing, including any trustee subsequently appointed in these

chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code of any of the

Debtors’ chapter 11 cases or any purchaser. This North American Sale Order and the North

American Purchase Agreement shall inure to the benefit of the Debtors, their estates and

creditors, the North American Purchaser, and the respective successors and assigns of each of

the foregoing, including any trustee subsequently appointed in these chapter 11 cases or upon

conversion to chapter 7 under the Bankruptcy Code, and any Person seeking to assert rights on

behalf of any of the foregoing or that belong to the Debtors’ estates.

III.   Transfer of the Transferred Assets.

       6.      Pursuant to sections 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy Code,

the Debtors shall transfer the Transferred Assets, including the Transferred Contracts, to the

North American Purchaser on the Closing Date (or such later date as the Court may order) in

accordance with the terms of the North American Purchase Agreement and the Transaction

Documents; such transfer shall constitute a legal, valid, binding, and effective transfer of all of




21
            Case 19-12378-KBO         Doc 1026-2      Filed 05/15/20     Page 23 of 67




the Debtors’ right, title, and interest in such Transferred Assets; and the North American

Purchaser shall take title to and possession of such Transferred Assets free and clear of all

Interests of any kind or nature whatsoever (except as expressly set forth in the North American

Purchase Agreement with respect to Permitted Obligations). Any and all valid and perfected

Interests in the Transferred Assets shall attach to the proceeds (if any) of the North American

Sale with the same validity, force, and effect, if any, and in the same order of priority, that they

have now as against the Transferred Assets, subject to any rights, claims, and defenses with

respect thereto; provided, however, that nothing set forth herein is intended to, nor shall it,

affect, modify, impair or alter in any manner any rights, protections or claims granted to the DIP

Lenders or any other party in (or any stipulations or waivers by the Debtors set forth in) the Final

DIP Order, or any rights, claims or defenses of any other party in interest with respect to any of

the foregoing in this proviso; provided, further that notwithstanding the foregoing, the sale of the

Transferred Assets is free and clear of any liens, rights, protections or claims granted to the DIP

Lenders or any other party in the Final DIP Order against the Transferred Assets. Upon and as

of the Closing, the North American Purchaser shall be deemed to be substituted for the

applicable Debtor as the sole obligor for the Permitted Obligations and the Debtors and their

estates shall be relieved from any liability or obligation with respect to the Permitted

Obligations.

       7.      The Debtors are hereby authorized to take any and all actions necessary to

consummate the North American Purchase Agreement and the Transaction Documents,

including any actions that otherwise would require further approval by shareholders, members,

or its board of managers, as the case may be, without the need of obtaining such approvals.




22
            Case 19-12378-KBO         Doc 1026-2      Filed 05/15/20     Page 24 of 67




       8.      Each and every federal, state, local, and other governmental agency or department

is hereby directed to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the North American Purchase Agreement and the

Transaction Documents. The North American Purchaser may, but shall not be required to, file a

certified copy of this North American Sale Order in any filing or recording office in any federal,

state, county, or other territory or jurisdiction in which any of the Debtors is incorporated or has

real or personal property, or with any other appropriate clerk or recorded with any other

appropriate recorder, and such filing or recording shall be accepted and shall be sufficient to

unconditionally release, discharge, and terminate any of the Interests as set forth in this North

American Sale Order as of the Closing Date.

       9.      If any Person that has filed a financing statement, mortgage, mechanic’s lien, lis

pendens, or other statement, document, or agreement evidencing an Interest against or in any

portion of the Transferred Assets (other than statements or documents with respect to Permitted

Obligations) shall not have delivered to the Debtors prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfaction,

releases, and/or other similar documents necessary for the purpose of documenting the release of

all Interests that such Person has against or in the Transferred Assets, then (i) the North

American Purchaser or the Debtors (at the request of the North American Purchaser) are hereby

authorized to file, register, or otherwise record a certified copy of this North American Sale

Order that, once filed, registered, or otherwise recorded, shall constitute conclusive evidence of

the release of all Interests of any kind or nature against or in the Transferred Assets and (ii) the

North American Purchaser or the Debtors (at the request of the North American Purchaser) may

seek in this Court, or any other court of appropriate jurisdiction, to compel the appropriate




23
               Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20     Page 25 of 67




parties to execute termination statements, instruments of satisfaction, releases, and/or other

similar documents with respect to all Interests that such Person has against or in the Transferred

Assets. This North American Sale Order is deemed to be in recordable form sufficient to be

placed in the filing or recording system of each and every federal, state, or local government

agency, department, or office.

         10.      Notwithstanding the foregoing, the provisions of this North American Sale Order

authorizing the sale and assignment of the Transferred Assets free and clear of Interests shall be

self-executing, and neither the Debtors nor the North American Purchaser shall be required to

execute or file releases, termination statements, assignments, consents, or other instruments or

documents in order to effectuate, consummate, and implement the provisions of this North

American Sale Order.

         11.      All Persons that are in or come into possession of any portion of the Transferred

Assets, at any time, are hereby directed to surrender possession of such Transferred Assets to the

North American Purchaser on the Closing Date or such later date as requested by the North

American Purchaser. Subject to the terms, conditions, and provisions of this North American

Sale Order, all Persons are hereby forever prohibited and enjoined from taking any action that

would adversely affect or interfere with the ability of the Debtors to sell and transfer the

Transferred Assets to the North American Purchaser in accordance with the terms of the North

American Purchase Agreement, the Transaction Documents, and this North American Sale

Order.

         12.      This North American Sale Order is and shall be binding upon and govern the acts

of all Persons (including all filing agents, filing officers, title agents, title companies, recorders

of mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental




24
             Case 19-12378-KBO       Doc 1026-2     Filed 05/15/20     Page 26 of 67




departments, secretaries of state, federal, state, and local officials, and all other persons or

entities) who may be required by operation of law, the duties of their office, or contract, to

accept, file, register, or otherwise record or release any documents or instruments, or who may

be required to report or insure any title or state of title in or to any lease; and each of the

foregoing Persons shall accept for filing any and all of the documents and instruments necessary

and appropriate to release, discharge, and terminate any of the Interests or to otherwise

consummate the transactions contemplated by the North American Purchase Agreement, the

Transaction Documents, and this North American Sale Order.

       13.      To the extent permitted under applicable law, the North American Purchaser shall

be authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Transferred Assets,

and all such licenses, permits, registrations, and governmental authorizations or approvals are

deemed to have been, and hereby are, directed to be transferred to the North American Purchaser

as of the Closing Date. To the extent provided by section 525 of the Bankruptcy Code, no

governmental unit may deny, revoke, suspend, or refuse to renew any permit, license, or similar

grant relating to the operation of the Transferred Assets on account of the filing or pendency of

these chapter 11 cases or the consummation of the transactions contemplated by the North

American Purchase Agreement, including the North American Sale and the assumption and

assignment of the Transferred Contracts.

IV.    Assumption and Assignment of Transferred Contracts.

       14.      Pursuant to section 365 of the Bankruptcy Code, and subject to and conditioned

upon the Closing of the North American Sale, the Debtors’ assumption and assignment to the

North American Purchaser, and the North American Purchaser’s assumption of the Transferred




25
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20    Page 27 of 67




Contracts, on the terms set forth in the North American Purchase Agreement, is hereby

approved, and the requirements of section 365(b)(1) with respect thereto are hereby found and

deemed to be satisfied.

       15.      The Debtors are hereby authorized and, unless the Debtors and the North

American Purchaser otherwise agree, directed in accordance with sections 363 and 365 of the

Bankruptcy Code to (a) assume and assign to the North American Purchaser, effective upon the

Closing Date (or such later date as the Court may order), the Transferred Contracts free and clear

of all Interests of any kind or nature whatsoever (other than the Permitted Obligations) and (b)

execute and deliver to the North American Purchaser such documents or other instruments as

North American Purchaser deems may be necessary to assign and transfer the Transferred

Contracts to the North American Purchaser.

       16.      With respect to the Transferred Contracts: (a) the Debtors may assume each of

the Transferred Contracts in accordance with section 365 of the Bankruptcy Code; (b) the

Debtors may assign each Transferred Contract in accordance with sections 363 and 365 of the

Bankruptcy Code, and any provisions in any Transferred Contract that prohibit or condition the

assignment of such Transferred Contract or allow the party to such Transferred Contract to

terminate, recapture, impose any penalty, condition renewal or extension, or modify any term or

condition upon the assignment of such Transferred Contract, constitute unenforceable anti-

assignment provisions which are void and of no force and effect; (c) all other requirements and

conditions under sections 363 and 365 of the Bankruptcy Code for the assumption by the

Debtors and assignment to the North American Purchaser of each Transferred Contract have

been satisfied; and (d) effective upon the Closing, the Transferred Contracts shall be transferred

and assigned to, and from and following the Closing remain in full force and effect for the




26
           Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 28 of 67




benefit of, the North American Purchaser, notwithstanding any provision in any Transferred

Contract (including those of the type described in sections 365(b)(2) and (f) of the Bankruptcy

Code) that prohibits, restricts, or conditions such assignment or transfer and, pursuant to section

365(k) of the Bankruptcy Code, the Debtors shall be relieved from any further liability or

obligation with respect to the Transferred Contracts after such assumption and assignment to the

North American Purchaser, except as provided in the North American Purchase Agreement. To

the extent any provision in any Transferred Contract assumed and assigned pursuant to this

North American Sale Order (i) prohibits, restricts, or conditions, or purports to prohibit, restrict,

or condition, such assumption and assignment (including any “change of control” provision), or

(ii) is modified, breached, or terminated, or deemed modified, breached, or terminated by any of

the following: (A) the commencement of these chapter 11 cases, (B) the insolvency or financial

condition of any of the Debtors at any time before the closing of these chapter 11 cases, (C) the

Debtors’ assumption and assignment of such Transferred Contract, (D) a change of control or

similar occurrence, or (E) the consummation of the North American Sale, then such provision

shall be deemed modified so as not to entitle the non-Debtor party thereto to prohibit, restrict, or

condition such assumption and assignment, to modify, terminate, or declare a breach or default

under such Transferred Contract, or to exercise any other default-related rights or remedies with

respect thereto, including any such provision that purports to allow the non-Debtor party thereto

to terminate or recapture such Transferred Contract, impose any penalty thereunder, condition

any renewal or extension thereof, impose any rent acceleration or assignment fee, or increase or

otherwise impose any other fees or other charges in connection therewith. All such provisions

constitute unenforceable anti-assignment provisions that are void and of no force and effect

pursuant to sections 365(b), 365(e), and 365(f) of the Bankruptcy Code.




27
             Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20     Page 29 of 67




       17.      All defaults or other obligations of the Debtors under the Transferred Contracts

arising or accruing prior to the Closing of the North American Sale, or required to be paid

pursuant to section 365 of the Bankruptcy Code in connection with the assumption and

assignment of the Transferred Contracts shall be cured by the North American Purchaser.

       18.      All requirements and conditions under sections 363 and 365 of the Bankruptcy

Code for the assumption by the Debtors and assignment to the North American Purchaser of the

Transferred Contracts have been satisfied. Upon the Closing, in accordance with sections 363

and 365 of the Bankruptcy Code, the North American Purchaser shall be fully and irrevocably

vested with all right, title, and interest of the Debtors in and under the Transferred Contracts, and

each Transferred Contract shall be fully enforceable by the North American Purchaser in

accordance with its respective terms and conditions, except as limited or modified by this North

American Sale Order. To the extent provided in the North American Purchase Agreement, the

Debtors shall cooperate with, and take all actions reasonably requested by, the North American

Purchaser to effectuate the foregoing.

       19.      Upon the Debtors’ assignment of the Transferred Contracts to the North

American Purchaser under the provisions of this North American Sale Order and North

American Purchaser’s payment of the Cure Claims pursuant to the terms hereof or the North

American Purchase Agreement, no default or other obligations arising prior to the Closing shall

exist under any Transferred Contract, and each non-Debtor party to a Transferred Contract is

forever barred, estopped, and permanently enjoined from (a) declaring a default by the Debtors

or the North American Purchaser under such Transferred Contract for acts or omissions

occurring prior to the Closing Date, (b) raising or asserting against the Debtors or the North

American Purchaser, or the property of either of them, any assignment fee, default, breach, or




28
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20     Page 30 of 67




claim of pecuniary loss, or condition to assignment, arising under or related to the Transferred

Contracts that occurred prior to the Closing Date, or (c) taking any other action against the North

American Purchaser as a result of any Debtor’s financial condition, bankruptcy, or failure to

perform any of its obligations under the relevant Transferred Contract. Each non-Debtor party to

a Transferred Contract hereby is also forever barred, estopped, and permanently enjoined from

(i) asserting against the Debtors or the North American Purchaser, or the property of any of

them, any default or Claim arising out of any indemnity or other obligation or warranties for acts

or occurrences arising prior to or existing as of the Closing of the North American Sale, or,

against North American Purchaser, any counterclaim, setoff (except for setoffs exercised prior to

the Petition Date), or any other Claim asserted or assertable against the Debtors and (ii)

imposing or charging against North American Purchaser or its affiliates any rent accelerations,

assignment fees, increases, or any other fees as a result of the Debtors’ assumption and

assignment to North American Purchaser of the Transferred Contracts.

       20.      Any party that may have had the right to consent to the assumption or assignment

of a Transferred Contract is deemed to have consented to such assumption and assignment for

purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party failed to object timely

to the assumption or assignment of such Transferred Contract in accordance with the Bid

Procedures Order, and the North American Purchaser shall be deemed to have demonstrated

adequate assurance of future performance with respect to such Transferred Contract pursuant to

sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code.

       21.      To the extent a counterparty to a Transferred Contract failed to timely object to

the Cure Claims for such Transferred Contract in accordance with the Bid Procedures Order,

such Cure Claims shall be deemed to be finally determined and any such counterparty shall be




29
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20    Page 31 of 67




prohibited from challenging, objecting to, or denying the validity and finality of the Cure Claims

at any time; provided, however, that notwithstanding anything to the contrary in this North

American Sale Order, on the Closing Date the Debtors shall file a notice of assumption of the

Transferred Contracts to be assumed as of the Closing Date and serve such notice on the

counterparties to such Transferred Contracts, and any applicable counterparty to a Transferred

Contract on such notice shall have fourteen (14) days from the date such notice is served to seek

additional amounts on account of any defaults occurring between the deadline to object to the

Cure Claims set forth in the prior notice of proposed assumption and assignment and the

assumption of the Transferred Contract, and to the extent an agreement is not reached, the Court

shall resolve the dispute.

       22.      Upon and as of the Closing (except for any Transferred Contracts that are

designated for assignment after the Closing pursuant to the procedures set forth herein, which

shall be effective as of the date of such assignment), the North American Purchaser shall be

deemed to be substituted for the applicable Debtor as a party to the applicable Transferred

Contracts and the Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy Code,

from any further liability under the Transferred Contracts.

       23.      All counterparties to the Transferred Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the North American Purchaser, and shall

not charge the Debtors or the North American Purchaser for any instruments, applications,

consents, or other documents that may be required or requested by any public authority or other

party or entity to effectuate the applicable transfers in connection with the North American Sale

of the Transferred Assets.




30
             Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20     Page 32 of 67




       24.      Notwithstanding anything in this North American Sale Order, the Debtors may,

pursuant to Section 6.13 of the North American Purchase Agreement, assume and assign a

Contract to the North American Purchaser after the date of this North American Sale Order

(including after the Closing) by filing a notice on the Court’s docket designating such Contract a

Transferred Contract with the applicable Cure Claim the Debtors are proposing and serving the

same on the counterparty to such Contract. If no objections are received with respect to the

proposed Cure Claim or the assumption and assignment within fourteen (14) days from the date

such notice is served, the Debtors may submit an order to the Court, under certification of

counsel, authorizing the assumption and assignment of such Contract to the North American

Purchaser, with the applicable Cure Claim to be paid by the North American Purchaser at the

time of such assignment (and upon such assumption and assignment, such Contract shall be

deemed a “Transferred Contract” for purposes of this North American Sale Order). If an

objection is received within fourteen (14) days from the date such notice is served and the parties

are not able to resolve the dispute, the Court shall resolve the dispute at a hearing upon notice.

       25.      Notwithstanding anything to the contrary in the Bid Procedures, the Bid

Procedures Order, the North American Purchase Agreement, the Assumption and Assignment

Procedures, any Assigned Contracts Schedule or cure notice, or this North American Sale Order:

(a) all insurance policies that have been issued at any time to any of the Debtors providing

directors’, members’, trustees’, officers’, or managers’ liability coverage, and all agreements,

documents or instruments relating thereto (the “Chubb D&O Policies”) by ACE American

Insurance Company, Westchester Fire Insurance Company, Federal Insurance Company, Great

Northern Insurance Company and any of their U.S.-based affiliates and successors (collectively,

the “Chubb Companies”) are hereby assumed in their entirety by the Debtors, and the Debtors




31
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20     Page 33 of 67




shall remain liable in full for any and all now existing or hereinafter arising obligations,

liabilities, terms, provisions and covenants of any of the Debtors under such Chubb D&O

Policies; and (b) nothing shall permit or otherwise effect a sale, an assignment or any other

transfer at this time of (i) any other insurance policies that have been issued by the Chubb

Companies, and all agreements, documents or instruments relating thereto (collectively, and

exclusive of the Chubb D&O Policies, the “Chubb Insurance Contracts”), and/or (ii) any rights,

benefits, claims, rights to payments and/or recoveries under such Chubb Insurance Contracts,

unless and until a further order is entered by this Court, at a subsequent hearing, or as submitted

under certification of counsel by agreement of the Debtors, the North American Purchaser and

the Chubb Companies, with the rights of the parties fully preserved pending entry of such further

order. Such further order, upon such certification of counsel, may provide, among other things,

that (x) subject to the execution of an assumption agreement by the Debtors, the North American

Purchaser and the Chubb Companies, in form and substance satisfactory to each of the parties

(the “Chubb Assumption Agreement”), the Debtors are authorized to assume and assign the

Chubb Insurance Contracts to the North American Purchaser and the North American Purchaser

shall assume and shall be liable for any and all now existing or hereinafter arising obligations,

liabilities, terms, provisions and covenants of any of the Debtors under the Chubb Insurance

Contracts; (y) the Debtors are authorized to enter into the Chubb Assumption Agreement; and/or

(z) such other and further relief as may be requested by the Chubb Companies, the Debtors

and/or the North American Purchaser.

       26.      Notwithstanding any other provision of this North American Sale Order, the

North American Purchase Agreement or the Transaction Documents, no agreement between the

Debtors on the one hand, and Oracle America, Inc. (“Oracle”) on the other hand (the “Debtor




32
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20      Page 34 of 67




Oracle Documents”), will be assumed, assigned, or transferred, and no shared or concurrent use

of Oracle’s products and services by the Transferred Subsidiaries or the North American

Purchaser or their affiliates on account of the Debtor Oracle Documents will be authorized,

absent further Court order or Oracle’s prior written consent, it being understood that to the extent

any Transferred Subsidiary has an agreement with Oracle, the foregoing shall not prevent such

Transferred Subsidiary from using Oracle’s products and services pursuant to such agreement

and applicable law.

V.     Customer Contracts and Obligations.

       27.      Notwithstanding anything to the contrary (including anything that purports to be

supervening) in this North American Sale Order or any related Transaction Documents between

any of the Debtors and the North American Purchaser, the Debtors and the North American

Purchaser agree as follows with respect to the original equipment manufacturers and their

affiliated North American entities (collectively, “OEMs”) and each OEM’s tiered suppliers that

use or incorporate goods or services supplied by any of the Debtors to provide production to any

of the OEMs (collectively, “Customers” and each individually a “Customer”):

       (i)      Pursuant to various award letters, purchase agreements, release agreements,

                purchase orders, development agreements, and/or other related documents (each

                with and subject to the applicable Customers’ general terms and conditions, as

                amended from time to time) (collectively, “Contract Documents”), the Debtors

                and/or one or more Transferred Subsidiary of the Debtors are obligated to supply

                goods and services (collectively, “Items”) to each Customer. Pursuant to 11

                U.S.C. §§ 363(f) and 365, the Debtors are deemed to assume all of the Contract

                Documents to which a Debtor is a counterparty, other than those Contract




33
            Case 19-12378-KBO            Doc 1026-2         Filed 05/15/20         Page 35 of 67




               Documents that relate primarily to the operations of the Debtors’ non-Debtor

               subsidiaries in Europe, Brazil, or India (the “North American Contract

               Documents”), in their entirety without modification of any kind, and further shall

               be deemed to assign the North American Contract Documents, in their entirety

               without modification of any kind, to the North American Purchaser as of the

               Closing Date; provided that notwithstanding the foregoing, (a) upon the Debtors’

               assumption and assignment to the North American Purchaser of the North

               American Contract Documents between the applicable Debtors and FCA US LLC

               and certain of its subsidiaries and affiliates (collectively, the “FCA Contracts”),

               the relevant FCA Contracts shall be deemed cured pursuant to 11 U.S.C. §

               365(b)(1) so that the North American Purchaser shall have no liability or

               Obligations (as defined below) related to the FCA Excluded Warranty Claims,6

               and (b) the Debtors shall neither assume nor assign any North American Contract

               Documents relating to the GM Excluded Warranty Claims.7

     (ii)      The North American Purchaser hereby agrees and accepts said assignment as of

               the Closing Date, and assumes and agrees to pay, perform and discharge,

               regardless of when due, any and all of the liabilities, responsibilities, and

               obligations under the North American Contract Documents including, but not

               limited to, warranty, recall and product liability for all Items (collectively,


6
     “FCA Excluded Warranty Claims” means claims, whether arising prior to or after the Closing Date,
     pursuant to the warranty provided by certain of the Debtors and/or their subsidiaries to FCA US LLC and
     certain of its subsidiaries and affiliates with respect to the parts identified in Case 3278 Dura Recall v34 on
     account of the Dodge Dart.
7
     “GM Excluded Warranty Claims” means the warranty provided by certain of the Debtors and/or their
     subsidiaries to General Motors Company and certain of its subsidiaries and affiliates on account of the
     K2XX heated power slider for the following part numbers: 84641171/2, 84641173, 84819602/3,
     23490454, and 84819605.



34
            Case 19-12378-KBO         Doc 1026-2       Filed 05/15/20      Page 36 of 67




               “Obligations”); provided that notwithstanding the foregoing the North American

               Purchaser shall not assume nor have any Obligations relating to the GM Excluded

               Warranty Claims or the FCA Excluded Warranty Claims.

      (iii)    The assumption and assignment of North American Contract Documents and sale

               of the Debtors’ right, title and interest in substantially all of its assets pursuant to

               this North American Sale Order shall in all cases be subject to (and not free and

               clear of) each applicable Customer’s claims, defenses, rights, and interests as set

               forth in the North American Contract Documents or existing under applicable

               law, including, without limitation, Customer’s tooling, returnable dunnage,

               intellectual property rights, rights of setoff and recoupment, warranty rights and

               claims, and confidential information.

      (iv)     For the avoidance of doubt, and notwithstanding any contrary designation in the

               North American Asset Purchase Agreement or otherwise, it is hereby

               acknowledged and agreed that, due to the nature of the sale transaction as a stock

               sale with respect to Transferred Subsidiaries: (a) references to “Transferred

               Contracts” shall not include any North American Contract Documents between

               any Customer and a Transferred Subsidiary (“Subsidiary Contracts”); and (b) all

               rights, claims, encumbrances, interest and Obligations of the counterparties to

               Subsidiary Contracts shall not be impacted, impaired or otherwise altered in any

               manner.

VI.   No Successor Liability; Prohibition of Actions Against the North American
Purchaser.

      28.      Except as provided in the North American Purchase Agreement and without

limiting other applicable provisions of this North American Sale Order, the North American



35
           Case 19-12378-KBO          Doc 1026-2       Filed 05/15/20      Page 37 of 67




Purchaser is not, by virtue of the consummation of the North American Sale, assuming, nor shall

it be liable or responsible for, as a successor or otherwise (including with respect to successor or

vicarious liabilities of any kind or character), under any theory of law or equity, including the

Successor or Other Liabilities, whether known or unknown as of the Closing Date, now existing

or hereafter raised, which may be asserted or unasserted, fixed or contingent, liquidated or

unliquidated with respect to the Debtors, or any of their predecessors or Affiliates or any

obligations of the Debtors or their predecessors or Affiliates prior to the Closing Date, for any

liabilities, debts, commitments, or obligations (whether known or unknown, disclosed or

undisclosed, absolute, contingent, inchoate, fixed, or otherwise) in any way whatsoever relating

to or arising from the Debtors, the Transferred Assets, or the Debtors’ operation of their

businesses or use of the Transferred Assets on or prior to the Closing Date or any such liabilities,

debts, commitments, or obligations that in any way whatsoever relate to periods on or prior to

the Closing Date or are to be observed, paid, discharged, or performed on or prior to the Closing

Date (in each case, including any liabilities that result from, relate to, or arise out of tort or

product liability claims), or any liabilities calculable by reference to the Debtors or their assets or

operations (including by reference to the Debtors’ experience or similar ratings), or relating to

continuing conditions existing on or prior to the Closing Date, including with respect to any of

the Debtors’ predecessors or Affiliates, which liabilities, debts, commitments, and obligations

are hereby extinguished insofar as they may give rise to successor liability, without regard to

whether the claimant asserting any such liabilities, debts, commitments, or obligations has

delivered to the North American Purchaser a release thereof. The North American Purchaser has

given substantial consideration under the North American Purchase Agreement.                    Upon

consummation of the North American Sale, the North American Purchaser shall not be deemed




36
             Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20     Page 38 of 67




to (i) be the successor to the Debtors or their estates, (ii) have, de facto or otherwise, merged

with or into the Debtors, or (iii) be a mere continuation, alter ego, or substantial continuation of

the Debtors.

       29.      Following the Closing Date, no holder of an Interest in the Debtors shall interfere

with the North American Purchaser’s title to or use and enjoyment of the Transferred Assets and

the Transferred Contracts based on or related to such Interest or any actions that the Debtors may

take in these chapter 11 cases.

VII.   Pension Matters.

       30.      Notwithstanding any provision to the contrary except for the last sentence of this

paragraph, no provision contained in the North American Purchase Agreement or this North

American Sale Order shall be construed as altering any rights or obligations with respect to the

Dura Combined Pension Plan (“Defined Benefit Pension Plan”) under applicable law,

government policy, or regulatory provision, including discharging, releasing, exculpating or

relieving any Person, from any lLiability with respect to the Defined Benefit Pension Plan under

any law, government policy, or regulatory provision. The Pension Benefit Guaranty Corporation

(“PBGC”) and the Defined Benefit Pension Plan shall not be enjoined or precluded from

enforcing such lLiability or responsibility against any Person. Notwithstanding the foregoing,

neither the North American Purchaser nor its officers, directors, agents (as to the officers,

directors and agents, solely in such capacity), affiliates, subsidiaries, nor the Transferred Assets

shall have any lLiability on account of the Defined Benefit Pension Plan or the Defined Benefit

Pension Plan’s treatment pursuant to the North American Sale or European Sale; provided,

however, that notwithstanding the foregoing, solely with respect to the Transferred Subsidiaries,

nothing shall be construed as altering any rights or obligations with respect to the Defined




37
             Case 19-12378-KBO      Doc 1026-2      Filed 05/15/20    Page 39 of 67




Benefit Pension Plan under applicable law, government policy, or regulatory provision,

including discharging, releasing, exculpating or relieving any Transferred Subsidiary from any

lLiability with respect to the Defined Benefit Pension Plan under any law, government policy, or

regulatory provision; provided further that, any Transferred Subsidiary reserves all rights with

respect to the foregoing.

       31.      To the extent the Transferred Assets contain records of the Defined Benefit

Pension Plan or employment records of Defined Benefit Pension Plan participants, the North

American Purchaser shall store, and preserve any such records until the PBGC has completed its

investigation regarding the Defined Benefit Pension Plan and shall make such documents

available to PBGC for inspection and copying. Such records include, but are not limited to, any

Defined Benefit Pension Plan governing documents, actuarial documents, and employment

records (collectively, the “Defined Benefit Pension Plan Documents”). The Debtors shall retain

and not abandon any Defined Pension Plan Documents that are not Transferred Assets and shall

make such documents available to the PBGC for inspection and copying.

VIII. Global Automotive Systems Matters.

       32.      Debtor Dura Automotive Systems, LLC (“Dura”) shall assume and assign as soon

as practicable (the date of such assignment, the “Assignment Date”) that certain lease agreement,

dated January 30, 2017, by and between Dura and Catalyst Development Company 8, LLC (the

“Landlord”), for the lease of an apartment located at 34977 Woodward Avenue, Birmingham,

Michigan 48009 (such lease agreement, collectively with all amendments, exhibits,

modifications, renewals, schedules, and supplements thereto, the “Michigan Lease”) to Global

Automotive Systems, LLC (“GAS”). GAS shall be responsible for all of Dura’s obligations (and

the Debtors shall have no further obligations) arising and/or coming due under the Michigan




38
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20    Page 40 of 67




Lease after the Assignment Date, including any indemnity obligations, and the payment of any

and all accruing but unbilled obligations with respect to any year-end adjustments or

reconciliations when billed in accordance with the terms of the Michigan Lease (including for

rents, utilities, taxes, insurance, fees, common area or other maintenance charges, promotional

funds, and percentage rent) that become due and owing after the Assignment Date.             The

Michigan Lease has no value to the Debtors’ estates following the Closing Date. No defaults

exist under the Michigan Lease as of the Assignment Date that would need to be cured pursuant

to section 365(b) of the Bankruptcy Code in order for Dura to assume and assign the Michigan

Lease. The Landlord consents to the assumption and assignment of the Michigan Lease by Dura

to GAS as set forth in this North American Sale Order, and consents to a Cure Claim of $0.00

for the Michigan Lease. Following the Assignment Date, any proof of claim or scheduled claim

filed by or on behalf of the Landlord with respect to the Michigan Lease shall be deemed

withdrawn with prejudice and of no further force or effect.

       33.      The Debtors are authorized to sell and shall as soon as practicable (the “Vehicle

Sale”), pursuant to section 363(b) of the Bankruptcy Code, that certain Tesla 2013 Model S

Signature Performance Sedan owned by the Debtors (the “Vehicle”) to GAS for a purchase price

of $30,360 (the “Vehicle Purchase Price”), which is the applicable Kelley Blue Book Private

Party Value. The Debtors are authorized to sign over the title of the Vehicle and deliver the

Vehicle to GAS in exchange for the Vehicle Purchase Price, and take any and all other acts or

actions as may be reasonably necessary or appropriate with respect to the Vehicle Sale, in each

case without further notice to or order of this Court. The Vehicle Sale shall constitute a legal,

valid, binding, and effective transfer of the Vehicle, and pursuant to section 363(f) of the

Bankruptcy Code, GAS shall take title to and possession of the Vehicle free and clear of all




39
           Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20     Page 41 of 67




Interests of any kind or nature whatsoever; provided that any and all valid and perfected Interests

in the Vehicle shall attach to the Vehicle Purchase Price with the same validity, force, and effect,

if any, and in the same order of priority, that they have now as against the Vehicle, subject to any

rights, claims, and defenses with respect thereto. The Vehicle Purchase Price shall be paid to the

North American Purchaser upon the closing of the Vehicle Sale, pursuant to a credit bid by the

DIP Lenders of postpetition financing obligations in the amount of $30,360. The Debtors may

sell the Vehicle free and clear of all Interests because, in each case, one or more of the standards

set forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of

Interests who did not timely object to the entry of this North American Sale Order are deemed to

have consented to the Vehicle Sale pursuant to section 363(f)(2) of the Bankruptcy Code. All

other holders of Interests fall within one or more of the other subsections of section 363(f) of the

Bankruptcy Code. Because any and all valid and perfected Interests in the Vehicle shall attach

to the Purchase Price with the same validity, force, and effect, if any, and in the same order of

priority, that they have now as against the Vehicle, subject to any rights, claims, and defenses

with respect thereto, all holders of Interests are adequately protected. The Vehicle Sale is

entered into without collusion and in good faith, as that term is defined in section 363(m) of the

Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Vehicle Sale shall not affect the validity of the Vehicle Sale,

unless such authorization and consummation of the Vehicle Sale are duly stayed pending such

appeal. GAS is a good-faith purchaser within the meaning of section 363(m) of the Bankruptcy

Code and, as such, is entitled to, and hereby granted, the full rights, benefits, privileges, and

protections of section 363(m) of the Bankruptcy Code. As a good-faith purchaser of the Vehicle,

GAS has not entered into an agreement with any other potential bidders and has not colluded




40
                Case 19-12378-KBO          Doc 1026-2         Filed 05/15/20       Page 42 of 67




with any potential or actual bidders, and therefore, neither the Debtors nor any successor in

interest to the Debtors’ estates shall be entitled to bring an action against GAS with respect to

the Vehicle Sale, and the Vehicle Sale may not be avoided pursuant to section 363(n) of the

Bankruptcy Code. The consideration provided by GAS to the Debtors for the Vehicle is fair and

reasonable and shall be deemed for all purposes to constitute reasonably equivalent value, fair

value, and fair consideration, including under the Bankruptcy Code, Uniform Fraudulent

Transfer Act, Uniform Fraudulent Conveyance Act, and under the laws of the United States, any

state, territory, possession, the District of Columbia, or any foreign jurisdiction.

IX.       Other Provisions.

          34.      The Committee’s objections to the North American Sale and European Sale are

resolved as follows and with the insertion of pParagraph 32 in the European Sale Order,8 which

are hereby ordered by the Court. Notwithstanding anything, including but not limited to, the

other provisions of this North American Sale Order or the European Sale Order:

                   a.      Claims and Causes of Action. Notwithstanding anything to the contrary in

          the North American Purchase Agreement or the North American Sale Order, the

          following shall apply with respect to claims and causes of action:

                           (1) Subject to [X], chapter 5Paragraph 34(a)(3), causes of action under

                   chapter 5 of the Bankruptcy Code and similar causes of action under state or other

                   applicable law (including related defenses, the “Avoidance Actions”) against

                   trade vendors shall be Transferred Assets pursuant to the North American

                   Purchase Agreement.


8
      “European Sale Order” means the Court’s Order (I) Approving the European Stock and Asset Purchase
      Agreement, (II) Authorizing the Sale of Substantially All of the Debtors’ European Assets Free and Clear of
      Liens, Claims, Encumbrances, and Interests, and (III) Authorizing the Assumption and Assignment of Certain
      Executory Contracts and Unexpired Leases entered in these cases.



41
             Case 19-12378-KBO               Doc 1026-2         Filed 05/15/20        Page 43 of 67




                           (1)      (2) The North American Purchaser agrees it shall not initiate, and

                  shall cause its Affiliates or any Transferred Subsidiary not to initiate, any civil or

                  administrative proceeding related to aAvoidance aActions under chapter 5 of the

                  Bankruptcy Code against any non-Seller party to any Transferred Contract or

                  other party whose claims are assumed by the North American Purchaser pursuant

                  to Section 2.3(c) of the North American Purchase Agreement (the “Released

                  Vendor Claims”).

                           (2)      (3) Transferred Assets shall also include:

                                    (i)      Claims and causes of action first arising and accruing after

                           the execution of the North American Purchase Agreement or the European

                           Purchase Agreement against any party, including a Patriarch Party,9 the

                           Zohar Debtors or the Prepetition Term Loan Agent, related to either

                           purchase agreement, the transactions contemplated thereunder or the

                           closing of the transactions; (and for the avoidance of doubt, other than any

                           claims or causes of action arising out of or related to any breach, default

                           (whether monetary or non-monetary), act or omission that occurred on or

                           prior to execution of the North American Purchase Agreement or the

                           European Purchase Agreement);



9
     “Patriarch Parties” means Patriarch Partners, LLC, Dura Buyer, LLC, Patriarch Partners Management Group,
     LLC, Patriarch Partners Agency Services, LLC, Ark II CLO 2001-1 Ltd, Dura Automotive Angels, LLC, Lynn
     Tilton (in any capacity, personal or otherwise), any and all non-Debtor entities that are Affiliates of or
     controlled either directly or indirectly by any of the foregoing (other than the Zohar Debtors and any
     Transferred Subsidiary), as well as the current and former directors, officers, managers, employees,
     representatives, and agents of any of the foregoing, as to each such current or former role of an individual, in
     such capacity (each, a “Patriarch Party”); provided, however, that the “Patriarch Parties” shall not include Marc
     Beilinson, Jill Frizzley, James Riedy, Michael Beckett, Dave Pettyes, Sanjay Singh, Jamie Zinser, Charles
     Clevenger, Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC, and Prime Clerk LLC, each, in
     any capacity.



42
             Case 19-12378-KBO              Doc 1026-2        Filed 05/15/20        Page 44 of 67




                                    (ii)    Claims and causes of action against (A) any current officer,

                           manager (including, without limitation, the members of the Transaction

                           Committee, who for the avoidance of doubt are not a Patriarch Party),

                           director or employee of any Asset Seller (other than any Specified Person

                           (as defined in the Purchase Agreements)Patriarch Party); (B) current or

                           former officer, manager, director or employee of a Transferred Subsidiary

                           (other than any Specified Person (as defined in the Purchase

                           Agreements)Patriarch Party); (C) the Debtors’ retainedestate-retained

                           restructuring professionals (including, for the avoidance of doubt,

                           Kirkland & Ellis LLP, Portage Point Partners, LLC, Jefferies LLC, and

                           Prime Clerk LLC); (D) the DIP Agent (and its affiliates and

                           representatives) and; (E) the DIP Lenders and its Affiliates and

                           representatives; and, subject to the provisions of Paragraph 34(e), (F) the

                           Zohar Debtors, the Prepetition Term Loan Agent, and their respective

                           representatives,10 which, as to each of (A) through (F) in this Paragraph

                           34(a)(2)(ii), shall be acquired by the North American Purchaser or the

                           European Purchaser and shall be treated in accordance with Section 2.1(b)

                           of the North American Purchase Agreement and 2.1(g) of the European

                           Purchase Agreement;

                                    (iii)   Any rights, claims and causes of action (for the avoidance

                           of doubt, other than Excluded Actions) directly concerning the operations

                           of the respective Business, or which may be necessary to defend against

10
     For the avoidance of doubt, in all circumstances, the representatives of the Zohar Debtors and the Prepetition
     Term Loan Agent shall not include the Patriarch Parties.



43
     Case 19-12378-KBO      Doc 1026-2      Filed 05/15/20     Page 45 of 67




             any action brought against DIP Lenders, the DIP Agent, the Transferred

             Subsidiaries or the applicable Purchaser. By way of example, and not (or

             their respective post-closing affiliates and representatives), including

             without limitation, warranty claims, claims for refunds, rebates, and

             intercompany claims; and

                    (iv)     Any rights, defenses, claims and causes of action which

             may give rise to a claim for indemnity (or the like) against the North

             American      Purchaser   or   European    Purchaser    (collectively,   the

             “Purchasers”) or Transferred Subsidiaries shall be Transferred Assets

             unless (i) any such claim for indemnity is fully covered by one or more of

             the insurance policies that are Transferred Assets (ii) the Person bringing

             such right, claim or cause of action holds Purchaser and the Transferred

             Subsidiaries harmless with security to backstop any liability on the

             indemnity for exposure outside of insurance coverage that is reasonably

             acceptable to Purchaser, and (iii) any Person bringing such right, claim or

             cause of action limits its remedy in such a way to eliminate all or a portion

             of the ability to claim indemnity for exposure outside of insurance

             coverage. Any rights, defenses, claims and causes of action that are not

             Transferred Assets under this subsection (iv) because they meet the

             requirements above shall constitute Excluded Assets (collectively, the

             “Excluded Cover Actions”). The applicable Purchaser shall provide such

             Person copies of all insurance policies that are Transferred Assets, as well

             as all other reasonably requested information that concerns such Person’s




44
     Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20     Page 46 of 67




               compliance with this subsection (iv). The applicable Purchaser and such

               Person shall confer in good faith prior to such Person bringing any such

               claim or cause of action concerning compliance with this subsection (iv).

               Nothing in the North American Sale Order or European Sale Order is

               intended to alter or affect, and nothing shall be interpreted as in any way

               altering or affecting, any indemnification obligations the Transferred

               Subsidiaries have to their past and present directors, managers, officers

               and employees (as to each, solely in such capacity), or the rights of such

               directors, managers, officers and employees (as to each, solely in such

               capacity) to bring or pursue claims under applicable insurance policies.

               All such indemnification rights and rights related to insurance of the

               Transferred Subsidiaries’ past and present directors, managers, officers

               and employees (as to each, solely in such capacity), as well as all

               Transferred Subsidiaries’ rights and defenses with respect to any such

               claims for indemnification, shall be unaffected by the North American

               Sale Order or European Sale Order.

               (3)    (4) Transferred Assets shall not include aAvoidance aActions

        against partiesany Person that no longer provides goods or services to Sellers or

        the Business as of the cClosing (i.e. not Acquired Trade Claims, instead such

        Avoidance Actions shall constitute Excluded Assets (collectively, the “Excluded

        Avoidance Actions”). The North American Purchaser shall work in good faith

        with the Zohar FundsDebtors and the Committee (or a chapter 7 trustee) to

        identify such partiesPersons within 60 days after cClosing, provided however, no;




45
     Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20    Page 47 of 67




        provided that with respect to the foregoing in this sentence, the Committee shall

        recuse itself from any discussion or decision relating to a member of the

        Committee; provided further, no Excluded aAvoidance aAction may be brought

        or continued against any partyPerson that the North American Purchaser deems

        important to the post-closingpost-Closing Business (or that would put the

        Business at material risk as a consequence of the prosecution or continued

        prosecution of such Excluded aAvoidance aAction) as it reasonably determines

        (such determination not to be unreasonably made, delayed or conditioned).

               (4)    Reserved.

               (5)    Transferred Assets shall not include rights, defenses, claims and

        causes of action against Specified PersonsPatriarch Parties (except to the extent

        such claims are Transferred Assets pursuant to Paragraphs 34(a)(2)(i) or

        34(a)(2)(iv) of this North American Sale Order.), instead such rights, defenses,

        claims and causes of action shall constitute Excluded Assets (collectively, the

        “Excluded Patriarch Actions” and, together with the Excluded Avoidance Actions

        and the Excluded Cover Actions, the “Excluded Actions”).

               (6)    The DIP Lenders agrees toand the DIP Agent hereby subordinate

        their liens, claims and rights to recovery to the Debtors’ pre-Conversion Date

        general unsecured creditors its right to recovery in the amount of and as to 10%

        from theof each $1 of net proceeds, on a first dollar basis, available for

        distribution to pre-chapter 7 conversion creditors from any recovery of such

        claims and causes of action that are not Transferred Assets on Excluded Actions




46
        Case 19-12378-KBO           Doc 1026-2      Filed 05/15/20    Page 48 of 67




              or any other post-Closing assets of the Debtors or their estates (including chapter

              7 estates).

              b.      Modification to Section 2.3(c) of the North American Purchase

     Agreement.      Section 2.3(c) of the North American Purchase Agreement is hereby

     modified to read as follows: “[Assumed Liabilities include …]: (c) trade and vendor

     accounts payable incurred in the operation of the Business in the ordinary and usual

     course consistent with past practice of the Sellers and Transferred Subsidiaries, as such

     practice and custom is, or may have been, modified as a result of the Bankruptcy Case,

     between October 17, 2019 and the Closing for vendors willing to provide goods and

     services to the Business from and after the Closing (i) on terms consistent with past

     practice and (ii) that are not resourced on or before the date of the sale hearingMay 12,

     2020.”

              c.      Modification of the Purchase Consideration. The DIP Lenders agrees

     toshall (and shall direct the DIP Agent to the extent necessary) increase itstheir aggregate

     cCredit bBid Amount under the North American Purchase Agreement and European

     Purchase Agreement by $10 million. The DIP Lenders toshall allocate such increase in

     itstheir discretion.; provided, however, that in the event a Closing (in this instance, as

     defined in the North American Purchase Agreement or the European Purchase

     Agreement, as applicable) occurs on only one of the North American Purchase

     Agreement or European Purchase Agreement, the $10 million increase in the Credit Bid

     Amount shall apply and be allocated to such purchase agreement.

              d.      Chapter 7 Motion. As soon as practicable following the entry of the North

     American Sale Order and the European Sale Order, the Debtors shall fileconvert their




47
        Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 49 of 67




     cases to chapter 7, and to do so shall as soon as practicable file and use reasonable

     commercial efforts to prosecute a motion and proposed order, each in form and substance

     reasonably acceptable to the Committee, the Prepetition Term Loan Agent and the

     Prepetition Term Loan Secured Parties (as defined in the Final DIP Order), to convert the

     Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy Code (the

     “Conversion Motion”). The order granting the Conversion Motion shall provide that the

     entry of an order granting the Conversion Motion shall be subject to: (a) consummation

     of all transactions contemplated by the North Debtors, the Committee, the Prepetition

     Term Loan Agent, the Zohar Debtors and the Purchasers each agree that the date the

     Chapter 11 Cases are converted to cases under chapter 7 of the Bankruptcy Code (the

     “Conversion Date”) shall not occur until after each of the following (absent their

     collective consent prior to the Conversion Date), that they shall not request any relief to

     the contrary, and that they shall use commercially reasonable efforts to object to and have

     the Bankruptcy Court overrule any objection, request for relief or assertion to the

     contrary: (a) the occurrence of a Closing (in this instance, as defined in the North

     American Purchase Agreement or the European Purchase Agreement, as applicable) on

     the North American Purchase Agreement and European Purchase Agreement (as

     modified pursuant to the North American Sale Order and the European Sale Order, as

     applicable); (b) approval on a final basis of all final fee applications filed by the Debtors

     and the Committee’s respective professionals retained pursuant to sections 327, 328,

     and/or 1103 of the Bankruptcy Code; and (c) entry of one or more orders (which may

     include the order approving the Conversion Motion) authorizing the Debtors to reject all

     executory contracts or unexpired leases that were not designated as a Transferred




48
        Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 50 of 67




     Contract (in this instance, as defined in the North American Purchase Agreement or the

     European Purchase Agreement, as applicable) by the North American Purchaser or

     European Purchaser following the applicable Closing Date as set forth in the North

     American Sale Order andor the European Sale Order. The Debtors and the Committee

     shall be deemed to agree that, following the date the Chapter 11 Cases are converted to

     cases under chapter 7 (the “Conversion Date”), the chapter 7 trustee shall succeed to; and

     (d) prior entry of one or more orders adjudicating fully and on a final basis the

     Committee’s (and a chapter 7 trustee’s post-Conversion Date) standing to bring a

     Prepetition ABL Challenge (as defined below) (for the avoidance of doubt, all parties’

     rights are reserved with respect to such requested standing).            The Debtors, the

     Committee, the Prepetition Term Loan Agent, the Zohar Debtors and the Purchasers each

     agree that they shall use commercially reasonable efforts to propose and have the

     Bankruptcy Court enter an order approving the Conversion Motion that is in form and

     substance reasonably acceptable to each of them and provides, at a minimum, for each of

     the following (absent their collective consent prior to the Conversion Date), that they

     shall not request any relief to the contrary of the terms of the agreed order proposed to

     approve the Conversion Motion, and that they shall use commercially reasonable efforts

     to object to and have the Bankruptcy Court overrule any objection, request for relief or

     assertion to the contrary: (a) confirmation of the chapter 7 trustee’s standing and right to

     prosecute all Estate Actions, and that the chapter 7 trustee shall succeed to all privileges,

     as well as rights concerning confidentiality, of Debtors, the estates and the Committee;

     (b) confirmation of the chapter 7 trustee’s standing and right to file any claims objections

     regardless of anything in Paragraph (e) below or whether a claim or cause of action




49
        Case 19-12378-KBO          Doc 1026-2     Filed 05/15/20     Page 51 of 67




     against a creditor of the estates constitutes a Transferred Asset; and (c) rejection of all

     executory contracts and unexpired leases not previously rejected, with rejection effective

     on the date set forth in Paragraph 34(h).

            e.      the Debtors’ Estate Actions. The Debtors, the Committee, the Prepetition

     Term Loan Agent, the Zohar Debtors and the Purchasers each agree, and the Debtors

     stipulate, that the Estate Actions (as defined below) are the property of the Debtors’

     estates. No Challenge Period (as defined in the Final DIP Order) or Challenge deadline

     applies to the Estate Actions (for the avoidance of doubt, the Challenge Period shall

     apply to any Challenge against the Prepetition ABL Secured Parties (solely in such

     capacities, and in no other capacity) or the Prepetition ABL Obligations (as each is

     defined in the Final DIP Order)). The “Estate Actions” means the Excluded Actions, the

     Debtors’ and their estates’ right, title, and interest with respect to any cChallenge (as

     defined in the Final DIP Order), right, defense, claim, and/or cause of action held by the

     Debtors or their estates as of the date of this North American Sale Order, as well as those

     that arise or accrue prior to the Conversion Date to the extent that any such cChallenge,

     right, defense, claim, or cause of action is not a Transferred Asset pursuant to the North

     American Purchase Agreement or European Purchase Agreement (as each may be

     modified by the North American Sale Order and the European Sale Order, as applicable),

     including, but not limited to, any cChallenge, right, defense, claim, or cause of action

     identified in or concerning the subject matter of the Agreed Order Regarding the Motion

     of the Official Committee of Unsecured Creditors for Entry of an Order Extending the

     Challenge Period and Granting Related Relief [Docket No. 852] as well as the Motion of

     the Official Committee of Unsecured Creditors for Entry of an Order Granting




50
        Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 52 of 67




     Derivative Standing and Authority to Prosecute and Settle Claims on Behalf of the Estate

     [Docket No. 853] (the “Standing Motion”), other than the Debtors’ stipulations,

     admissions, agreements, and releases with respects to and the proposed complaint

     attached thereto [Docket No. 853, Exhibit B], other than a Challenge against the

     Prepetition ABL ObligationsSecured Parties (solely in such capacities, and in no other

     capacity) or the Prepetition ABL Secured PartiesObligations (as each is defined in the

     Final DIP Order), as each is set forth in the Final DIP Order (collectively,(the

     “Prepetition ABL Matters”)Challenge”) absent the entry of a subsequent order of the

     Court prior to the Conversion Date that the Committee has standing to prosecute a

     Prepetition ABL Challenge, at which point the Prepetition ABL Challenge shall become

     an Estate Action; provided that the rights of the Debtors, the Prepetition ABL Secured

     Parties (as defined in the Final DIP Order), the Committee, the Zohar FundsDebtors, and

     other parties in interest with respect to the Prepetition ABL Challenge pursuant to the

     Standing Motion with respect to the Prepetition ABL matters are fully reserved and

     preserved pending a hearing on such matter., including under the Final DIP Order (for

     the avoidance of doubt, and notwithstanding anything to the contrary herein, nothing in

     this North American Sale Order amends or modifies Paragraph 7 of the Final DIP Order

     or the Payoff Letter (as defined in and attached to the Final DIP Order)). For the

     avoidance of doubt, each of the Debtors, the Committee, the Prepetition Term Loan

     Agent, the Zohar Debtors and the Purchasers agree that a chapter 7 trustee may file any

     claims objections regardless of the foregoing in this paragraph (e) or whether a claim or

     cause of action against a creditor of the estates constitutes a Transferred Asset.




51
        Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20      Page 53 of 67




            f.       Standstill. The Debtors shall maintain the Estate Actions in their estates

     and use commercially reasonable efforts preserve their value until the Conversion Date.

     Absent the consent of the Committee, the DIP Lenders, the Prepetition Term Loan Agent

     and the Zohar Debtors, the Excluded Actions shall not be commenced, continued,

     impaired, or modified prior to the Conversion Date.

            g.      [Reserved]

            h.      Rejection of Executory Contracts and Unexpired Leases. The Debtors

     shall file as soon as practicable and prosecute on a reasonable commercial efforts basis a

     motion to reject all executory contracts and unexpired leases that the Purchaser indicates

     it may or does not want to take assignment of as Transferred Contracts. Such agreements

     for which such determination has already been made by the Purchaser shall be rejected as

     of the effective date of the filing of such motion, and for those agreements that the

     Purchaser needs more time to evaluate, rejection shall be effective as of the date of the

     Purchaser’s decisions not to take assignment of such agreement as a Transferred

     Contract.

            i.      No Liability Creation.       To the extent the Purchaser designates a

     Transferred Asset as an Excluded Asset pursuant to the North American Purchase

     Agreement or European Purchase Agreement, the Debtors shall not take any action that

     would cause the Debtors’ estates to incur a Liability that is not a Liability of the Debtors’

     estates prior to such exclusion. Purchaser shall not take an action with respect to a

     Transferred Asset prior to designating it as an Excluded Asset that causes the Debtors’

     estates to incur a Liability that is not a Liability of the Debtors’ estates prior to such




52
                Case 19-12378-KBO         Doc 1026-2        Filed 05/15/20       Page 54 of 67




          designation, provided that, the designation of a Transferred Asset as an Excluded Asset

          shall not be deemed to cause the Debtors’ estates to incur a Liability.

                   j.     Preservation of Defenses. Nothing in this North American Sale Order

          shall preclude any valid defenses held by applicable parties with respect to the

          Transferred Assets, including recoupment, but for the avoidance of doubt such defenses

          do not include setoffs except for setoffs exercised prior to the Petition Date.

          35.      Notwithstanding anything to the contrary in this North American Sale Order or

the North American Purchase Agreement, the statutory tax liens held by Cameron County to

secure payment of the 2020 taxes to be assessed against the Debtors shall continue on the

applicable assets following the Closing until such time as such 2020 taxes are paid by the North

American Purchaser.

          36.      Notwithstanding anything to the contrary in the DIP Credit Agreement or the

Orders (as defined in the DIP Credit Agreement), no Event of Default (as defined in the DIP

Credit Agreement) shall occur due to the entry of this North American Sale Order or the

consummation of the North American Sale.

          37.      Pursuant to the terms of the North American Purchase Agreement, the

amendment to the DIP Facility911 attached hereto as Exhibit 2, which provides for the further

upsize of the DIP Facility by up to $5 million on the terms set forth therein, is hereby approved

(the “Second DIP Amendment”), and the Debtors are authorized to enter into the Second DIP

Amendment on or after the date of this North American Sale Order without further notice or

order of the Court. Except as modified by the Second DIP Amendment and this North American

Sale Order, the Credit Documents shall remain in full force and effect. Subject in all respects to

911
      Capitalized terms used in this paragraph that are not defined in this North American Sale Order have the
      meanings ascribed to such terms in the Final DIP Order.



53
             Case 19-12378-KBO        Doc 1026-2       Filed 05/15/20     Page 55 of 67




the Carve-Out, the obligation to repay the amount drawn on account of the Second DIP

Amendment shall be senior in right of payment to all other DIP Obligations outstanding as of the

date of this North American Sale Order (other than any DIP Obligations payable to the DIP

Agent in respect of fees and expenses of the professionals retained by any of the DIP Agent or

DIP Lenders). The findings of fact and conclusions of law in the Final DIP Order shall apply to

the Second DIP Amendment, mutatis mutandis. The Debtors are authorized and empowered to

take all actions necessary to implement the Second DIP Amendment without further notice or

order of the Court.

       38.      Notwithstanding anything to the contrary in this North American Sale Order or

the North American Purchase Agreement, the bank accounts of the Asset Sellers shall be

Excluded Assets and Cash and Cash Equivalents shall be Transferred Assets.

       39.      38. The consideration provided by the North American Purchaser to the Debtors

pursuant to the North American Purchase Agreement for the Transferred Assets is fair and

reasonable and shall be deemed for all purposes to constitute reasonably equivalent value, fair

value, and fair consideration, including under the Bankruptcy Code, Uniform Fraudulent

Transfer Act, Uniform Fraudulent Conveyance Act, and under the laws of the United States, any

state, territory, possession, the District of Columbia, or any foreign jurisdiction.

       40.      39. The transactions contemplated by the North American Purchase Agreement

and this North American Sale Order are undertaken by the North American Purchaser without

collusion and in good faith, as that term is defined in section 363(m) of the Bankruptcy Code,

and, accordingly, the reversal or modification on appeal of the authorization provided herein to

consummate the North American Sale shall not affect the validity of the North American Sale

(including the assumption, assignment, and/or transfer of the Transferred Contracts), unless such




54
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20    Page 56 of 67




authorization and consummation of the North American Sale are duly stayed pending such

appeal. The North American Purchaser is a good-faith purchaser within the meaning of section

363(m) of the Bankruptcy Code and, as such, is entitled to, and hereby granted, the full rights,

benefits, privileges, and protections of section 363(m) of the Bankruptcy Code. As a good-faith

purchaser of the Transferred Assets, the North American Purchaser has not entered into an

agreement with any other potential bidders and has not colluded with any potential or actual

bidders, and therefore, neither the Debtors nor any successor in interest to the Debtors’ estates

shall be entitled to bring an action against the North American Purchaser, and the North

American Sale may not be avoided pursuant to section 363(n) of the Bankruptcy Code.

       41.      40. To the extent permitted under applicable law, including section 1146 of the

Bankruptcy Code, the North American Sale of the Transferred Assets and the transactions

contemplated thereby shall be exempt from any sales, use, purchase, transfer, franchise, deed,

fixed asset, stamp, documentary stamp, use, or similar fees for Taxes, governmental charges, and

recording charges (including any interest and penalty thereon), which may be payable by reason

of the North American Sale of the Transferred Assets or the transactions contemplated thereby.

No bulk sales law or any similar law of any state or other jurisdiction applies in any way to the

North American Sale of the Transferred Assets.

       42.      41. Nothing in this North American Sale Order or the North American Purchase

Agreement releases, nullifies, precludes or enjoins the enforcement of any valid police or

regulatory liability, including but not limited to, environmental liability to a governmental unit

that the purchaser or any other entity would be subject to as the post-Closing owner or operator

of property after the Closing Date. Nothing in this North American Sale Order or the North

American Purchase Agreement authorizes the transfer or assignment of any governmental (a)




55
             Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20     Page 57 of 67




license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of

any obligation thereunder, without compliance with all applicable legal requirements and

approvals under police or regulatory law, including but not limited to, environmental law.

Nothing in this North American Sale Order divests any tribunal of any jurisdiction it may have

under police or regulatory law, including but not limited to environmental law, to interpret this

North American Sale Order or to adjudicate any defense asserted under this North American

Sale Order. Notwithstanding the foregoing, nothing in this North American Sale Order shall: (i)

be interpreted to deem the North American Purchaser the successor to the Debtors under any

state or federal law successor liability doctrine with respect to any liabilities under

environmental statutes, laws, or regulations for penalties for days of violation prior to the

Closing Date or for liabilities relating to off-site disposal of wastes by the Debtors prior to the

date of the Closing Date; (ii) deem the North American Purchaser to have assumed or be liable

for any liability or obligation of the Debtors not expressly assumed other than any valid police or

regulatory liability, including but not limited to, environmental liability, to a governmental unit

that the purchaser or any other entity would be subject to as the post-Closing owner or operator

of property after the Closing Date; (iii) be construed as a waiver by any party, including the

North American Purchaser, of any applicable rights or defenses under non-bankruptcy law; or

(iv) be construed to create for any governmental unit any substantive right that does not already

exist under law.

       43.      42. The Carve Out Reserves (as defined in the Final DIP Order) shall be funded in

cash by the DIP Lender on or prior to the Closing (in this instance, as defined in the North

American Purchase Agreement or the European Purchase Agreement, as applicable) of the first

to occur of the North American Sale or the European Sale through the deposit by DIP Lenders or




56
          Case 19-12378-KBO          Doc 1026-2      Filed 05/15/20    Page 58 of 67




an affiliate thereof (including the North American Purchaser or European Purchaser), of $11.25

million into an account to be maintained in trust by an escrow agent solely for the benefit of the

professionals to the Debtors and the professionals to the Committee, in each case, retained under

section 327, 328 and/or 1102 of the Bankruptcy Code (the “Carve Out Account”), which shall

satisfy (a) the obligation of the North American Purchaser pursuant to the North American

Purchase Agreement to deposit the same amount into the Professional Fee Escrow Account (as

defined in the North American Purchase Agreement) and (b) the condition precedent in the

European Purchase Agreement for the same amount to be funded into the Professional Fee

Escrow Account (as defined in the European Purchase Agreement) prior to closing. The DIP

Agent and DIP Lenders shall be deemed to have satisfied their obligations with respect to the

Carve Out (as defined in the Final DIP Order) and the Carve Out Reserves as set forth in the

Final DIP Order upon such funding. Except as set forth in this paragraph, nothing in this Order

shall impair, modify, or otherwise affect the Carve Out. The creation and funding of the Carve

Out Account is approved pursuant to section 363(b) of the Bankruptcy Code. The Debtors are

authorized, without further notice or relief from this Court, to enter into an escrow agreement

acceptable to counsel to the Debtors and counsel to the Committee, which shall govern the

distributions from the Carve Out Account (the “Carve-Out Agreement,”) take any and all actions

that are necessary or appropriate in the exercise of their business judgment to implement the

Carve-Out Agreement, including engaging applicable escrow agents and to make or authorize

the payments contemplated in connection therewith. Such funds (including any residual funds)

may be released and applied in accordance with the terms of the Carve-Out Agreement, upon

Court order approving the payment of any fees and expenses of any professional retained by the

Debtors or the Committee (including pursuant to the Interim Compensation Order or any order




57
             Case 19-12378-KBO        Doc 1026-2       Filed 05/15/20   Page 59 of 67




of the Court allowing professional fees and expenses on an interim basis or a final basis);

provided, that, prior to the date on which the DIP Obligations (as defined in the Final DIP Order)

are paid in full, in cash, the DIP Agent shall retain its liens on the Carve-Out Account and shall

have a claim on the proceeds of the Carve-Out Account, which liens and claim shall be junior to,

and subordinated to, the claims of professionals retained by the Debtors and the Committee (as

well as any Committee member expenses reimbursable pursuant to the Carve Out). Except as

expressly set forth in this North American Sale Order, nothing herein shall otherwise impair,

modify, or affect the Final DIP Order.

       44.      43. Notwithstanding anything to the contrary in the European Purchase

Agreement or the North American Purchase Agreement, but subject to Paragraph 34 of this

North American Sale Order in all respects, to the extent that the closing of the North American

Sale occurs prior to the closing of the European Transaction, upon the closing of the North

American Sale, (a) the European Purchase Agreement shall be deemed amended to revise

Section 2.1(g) thereof to read in its entirety as follows:

       subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of
       any kind, including those available under the U.S. Bankruptcy Code, against any party,
       including any officer, director or Affiliate of, or lender to, any Asset Seller (and the
       proceeds of any insurance policies related to any such rights, claims or causes of action)
       arising at any time prior to the Closing solely to the extent arising in the ordinary course
       of the business of the Sellers utilizing the Purchased Assets; provided that any rights,
       claims or causes of action included in this Section 2.1(g) shall not include any such rights
       or claims arising in the ordinary course of the operation of the business of the Sellers
       utilizing the Excluded Assets; provided further that neither Buyer nor any Person
       claiming by, through or on behalf of the Buyer (including by operation of law, sale,
       assignment, conveyance or otherwise) shall pursue, prosecute, litigate, institute or
       commence an Action based on, assert, sell, convey, assign or file any Claim that relates
       to any rights, claims or causes of action transferred under this Section 2.1(g) against any
       other Asset Seller, any Transferred Subsidiary (except for amounts owing under Section
       2.1(d)), or any officer, director, employee, manager, adviser, or other Representative of
       any Asset Seller or Transferred Subsidiary (in each case, other than Lynn Tilton, or any
       other director or officer of an Asset Seller or Transferred Subsidiary who is or has been a
       director, officer, equityholder, manager, Affiliate, member or Representative of Patriarch



58
           Case 19-12378-KBO           Doc 1026-2     Filed 05/15/20      Page 60 of 67




        Partners, LLC or any of its Affiliates (Dura Automotive Systems, LLC and its
        Subsidiaries shall not be included in the definition of Affiliates of Patriarch Partners,
        LLC for purposes of this Section 2.1(g) and Section 6.6 only) (the “Specified Persons”)
        and nothing herein shall limit the right of the Buyer (or any assignee or transferee
        thereof) to bring any claims or causes of action against a Specified Person);

and (b) the North American Purchase Agreement shall be deemed amended to revise Section

2.1(b) thereof to read in its entirety as follows:

        subject to Section 6.6, all of the rights, claims or causes of action of the Asset Sellers of

        any kind, including those available under the Bankruptcy Code, against any party,

        including any officer, director, employee, manager or Affiliate of, or lender to, any Asset

        Seller or Transferred Subsidiary or any of their respective Affiliates (and the proceeds of

        any insurance policies related to any such rights, claims or causes of action) arising at

        any time prior to the Closing; provided that any rights, claims or causes of action

        included in this Section 2.1(b) shall not include any such rights or claims arising in the

        ordinary course of the operation of the DE Business or that constitute “Transferred

        Assets” pursuant to the DE Purchase Agreement; provided further that neither the Buyer

        nor any Person claiming by, through or on behalf of the Buyer (including by operation of

        law, sale, assignment, conveyance or otherwise) shall pursue, prosecute, litigate, institute

        or commence an Action based on, assert, sell, convey, assign or file any Claim that

        relates to any rights, claims or causes of action transferred under this Section 2.1(b)

        against any Asset Seller, or any officer, director, employee, manager, adviser, or other

        Representative of any Asset Seller or Transferred Subsidiary (in each case, other than

        Lynn Tilton, or any other director or officer of an Asset Seller or Transferred Subsidiary

        who is or has been a director, officer, equityholder, manager, Affiliate, member or

        Representative of Patriarch Partners, LLC or any of its Affiliates (Dura Automotive




59
             Case 19-12378-KBO        Doc 1026-2      Filed 05/15/20     Page 61 of 67




       Systems, LLC and its Subsidiaries shall not be included in the definition of Affiliates of

       Patriarch Partners, LLC for purposes of this Section 2.1(b) and Section 6.6 only) (the

       “Specified Persons”) and nothing herein shall limit the right of the Buyer (or any

       assignee or transferee thereof) to bring any claims or causes of action against a Specified

       Person);

       45.      44. Notwithstanding anything in the North American Sale Agreement, in addition

to the Purchaser’s assumption of liability therefor, every one of the Debtors shall remain

obligated to pay quarterly fees arising under 28 U.S.C. § 1930 (a)(6) to the Office of the U.S.

Trustee until the earliest of that particular Debtor’s case being closed, dismissed or converted to

a case under chapter 7 of the Bankruptcy Code.

       46.      45. For cause shown, pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, and

9014, this North American Sale Order shall not be stayed after the entry hereof, but shall be

effective and enforceable immediately upon entry, and the stays provided in Bankruptcy Rules

6004(h) and 6004(d) are hereby expressly waived and shall not apply. Accordingly, the Debtors

and North American Purchaser are authorized and empowered to close the North American Sale

immediately upon entry of this North American Sale Order.

       47.      46. The failure to include or specifically reference any particular provision of the

North American Purchase Agreement or the other Transaction Documents in this North

American Sale Order shall not diminish or impair the effectiveness of such provision, it being

the intent of the Court that the North American Purchase Agreement and the other Transaction

Documents be authorized and approved in their entirety.

       48.      47. To the extent that there are any inconsistencies between the terms of this

North American Sale Order, on the one hand, and the North American Purchase Agreement or




60
          Case 19-12378-KBO      Doc 1026-2     Filed 05/15/20   Page 62 of 67




any Transaction Documents, on the other hand, the terms of this North American Sale Order

shall control and govern.




61
             Case 19-12378-KBO       Doc 1026-2      Filed 05/15/20     Page 63 of 67




       49.      48. The North American Purchase Agreement and the Transaction Documents

may be modified, amended, or supplemented in a writing signed by the parties thereto and in

accordance with the terms thereof, without further notice to or order of the Court; provided that

notice of any such modification, amendment, or supplement to the North American Purchase

Agreement or the Transaction Documents shall be provided to counsel to the Committee,

counsel to the Zohar FundsDebtors, counsel to the Prepetition Term Loan aAgent to the term

loan lenders, counsel to the Patriarch Parties, counsel to the U.S. Trustee, counsel to the agent

for the DIP Lenders and counsel to the DIP Lenders, each of whom shall have five business days

from the date of such notice within which to object in writing to material modifications,

amendments, or supplements, and in the event of an unresolved objection, such material

modifications, amendments, or supplements may only be entered into upon a further order of the

Court, it being understood that non-material authorizations, amendments, waivers, consents, or

other modifications will not be subject to the foregoing notice period of five business days;

provided, further, that the foregoing notice period of five business days may be waived so long

as counsel to each of the parties referenced in the immediately preceding proviso consents in

writing to such waiver (which writing may be via e-mail); provided further that any

modification, amendment or supplement to the North American Purchase Agreement or the

Transaction Documents that is materially adverse to the Debtors shall not be made except

pursuant to further order of the Court, by motion on notice to all parties entitled to notice under

Local Rule 2002-1(b).




62
             Case 19-12378-KBO        Doc 1026-2       Filed 05/15/20      Page 64 of 67




       50.      49. The Court shall retain exclusive jurisdiction to, among other things, (i)

interpret, implement, and enforce the terms and provisions of this North American Sale Order,

the North American Purchase Agreement, the Transaction Documents, and any amendments

thereto and any waivers and consents given thereunder, and to adjudicate, if necessary, any and

all disputes concerning or in any way relating to the North American Sale, including, but not

limited to, retaining jurisdiction to (a) compel delivery of the Transferred Assets to the North

American Purchaser, (b) interpret, implement, and enforce the provisions of this North American

Sale Order, including but not limited to the injunctions and limitations of liability set forth in this

North American Sale Order, (c) protect the North American Purchaser against any Interests in or

against the Debtors or the Transferred Assets of any kind or nature whatsoever, attaching to the

proceeds of the North American Sale, and (d) enter any orders under sections 363 and 365 of the

Bankruptcy Code with respect to the Transferred Assets and the Transferred Contracts.

       51.      50. From time to time, as and when requested by any party to the North American

Purchase Agreement, each party shall execute and deliver, or cause to be executed and delivered,

all such documents and instruments and shall take, or cause to be taken, all such further or other

actions as may reasonably be necessary or desirable to consummate the North American Sale in

accordance with this North American Sale Order, including, such actions as may be necessary to

vest, perfect or confirm, or record or otherwise, in the North American Purchaser its right, title,

and interest in and to the Transferred Assets and the Transferred Contracts.

       52.      51. To the extent that this North American Sale Order is inconsistent with any

prior order or pleading with respect to the North American Sale in these chapter 11 cases, the

terms of this North American Sale Order shall govern.




63
                Case 19-12378-KBO   Doc 1026-2   Filed 05/15/20   Page 65 of 67




                                        EXHIBIT 1

                            North American Purchase Agreement




114792215\V-3
114792215\V-4
                Case 19-12378-KBO   Doc 1026-2   Filed 05/15/20   Page 66 of 67




                                         EXHIBIT 2

                                    Second DIP Amendment




114792215\V-3
114792215\V-4
  Case 19-12378-KBO     Doc 1026-2   Filed 05/15/20   Page 67 of 67




                             Summary report:
  Litera® Change-Pro for Word 10.8.2.11 Document comparison done on
                           5/15/2020 8:59:08 AM
Style name: Color (Kirkland Default)
Intelligent Table Comparison: Active
Original DMS: iw://DMS.KIRKLAND.COM/LEGAL/67949287/19
Modified DMS: iw://DMS.KIRKLAND.COM/LEGAL/67949287/35
Changes:
Add                                                   185
Delete                                                98
Move From                                             7
Move To                                               7
Table Insert                                          0
Table Delete                                          0
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        297
